Approval of the Minutes of the previous sitting
Mr President, I was scheduled yesterday to speak in the debate on the media but, unfortunately, because of problems getting to Strasbourg, I was unable to make my timeslot. I simply want to say that coming from the United Kingdom - renowned for its fogs, not to say for its smogs - I can in no way criticise the climate of Strasbourg. Indeed, I want to congratulate and thank the airport staff for putting safety first. I simply want to apologise to the presidency and to the House for missing my timeslot. I had left my home at 6 a.m. in a brave attempt to be here.
In addition to your comments, which will go on the record, I would point out that you have the opportunity under Rule 120(7) to make a written statement that will be appended to verbatim report of the debate in question.
(The Minutes of the previous sitting were approved.)
The next item is the report (A5-0371/2002) by Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on enlargement: progress report (COM(2002) 700 - C5-0474/2002 - 2002/2160(INI)).
Mr President, ladies and gentlemen, since we have had the historical dimension vividly presented to us this morning, I would like to start by referring to the immense efforts that the candidates for accession have put into completing the process of transformation. I believe that there was in many of these countries a politically courageous attitude, with a willingness to have recourse to unpopular courses of action that were bound to bring about change in their political, economic and social systems. Such measures would in any case have had to be implemented over wide areas, but they were also connected with membership of the European Union. I believe that our own political work has something to gain from such courage and capacity for making an impact.
I would also like, at the same time, to take this opportunity to thank the parties to the negotiations - the Council, the Commission in particular and the candidate countries, which have, over the past few years, taken upon themselves an incalculable amount of work in order to slowly steer this endeavour to a positive outcome. It must be clear to us, however, that there is still a range of things in this process that need to be put in order. For example, there are still a number of weighty issues remaining to be resolved before Copenhagen, or which will still require adjustments to be made in the ensuing process. By this I mean not only adherence to the transitional arrangements, which must of course be limited in time, but also the issues that we take up in our reports and which have to do with capacity deficits in the administration and justice systems, as well as with minority rights, corruption and trafficking in human beings. These are examples of problems that should be decisively tackled before enlargement becomes effective. I therefore believe that the Commission is taking the right line in concentrating pre-accession aid on these areas in order thereby to create the conditions required by May 2004.
I agree with you that we still have much to do even after these things have been achieved by all parties. We in this Parliament are prepared to make our contribution by keeping to the timetable. It was this House that decided that enlargement should go ahead so that these countries might be able to take part in the 2004 European elections, and in doing so it set a date that the others have adopted. When the accession treaty, amounting to some 6000 pages, is in place, we want to ensure that we can come to our decision by the beginning of April at the latest, so that the planned deadline for signature can be met and so that we can keep to the timetable, according to which ratification is to take place in mid-2004.
There are a number of very tangible issues that will need to be addressed in the course of negotiations. I refer to structural grants and agriculture. I would like again to emphasise that I trust in the wisdom of all the parties to the negotiations, and that these will be conducted in such a format as to make it possible to credibly present the outcome as a success, preventing us from ending up being foiled, in some referendum or other, by things that are trivialities in comparison with the historical dimension. I believe that we must not lose sight of that or be less than fully aware of our responsibilities, and take the view that we will be called on to give further support over the coming weeks. That also means that we have to seriously consider whether, for example, we want to inject a disproportionate amount of money - something that is not going to increase in quantity before 2006 - in the form of direct grants, or whether it might not be better to take a macroeconomic approach and put it into rural development as a whole. That is simply a question that I am throwing out into the room for the benefit of these countries.
I am convinced that we will also succeed in bringing the Kaliningrad issue to a conclusion. I hope that all the disputes surrounding the negotiations will be brought to an end and that the Commission and the Council will soon be able to explain in definite terms what is meant by the 'travel document light'. The one thing that is clear is the position of the European Parliament: we have to build bridges with Russia, but it must be made clear that Lithuania will become a Member State of the European Union without reservation, that we consider the interests of a small sovereign state, and that we will not accept any solution that impedes, hampers or delays Lithuania's entry into the Schengen system.
I see this as an important pointer to the coming weeks. I hope that the results of previous negotiations will serve as a basis on which everything will run smoothly.
I also wish to make clear that both the countries with which no conclusion is as yet in sight must be able to rely - if they complete the negotiations and fulfil the conditions - on us not discovering a new veto and a new alibi and shutting the door on them. This should also serve to reassure such countries as Bulgaria and Romania.
I hope that the Cyprus issue can be resolved on the basis of Kofi Annan's proposal, which I believe to be an important step forward in terms of the European Union's internal and external relations and also of the establishment of peace in the Mediterranean, quite independent of accession and EU enlargement, but connected with it. I do think, however, that the achievement of something as self-evident as this must not go hand in hand with watering down the Copenhagen political criteria in order to gain a political trade-off.
It will be after Copenhagen that the public will realise that we are taking the first step with ten countries seriously, and that a wide-ranging discussion will ensue in the present Member States of the European Union as to how much further we should go. We will then be able to put a credible case for that only if we say that any further enlargement of the European Union would be acceptable only on the basis of full compliance with the Copenhagen criteria, both political and economic. I believe that the credibility of the entire process depends on this.
It is for the avoidance of any misunderstanding that I tell you that, if Turkey fulfils these conditions, which at present include compliance with the European Union's Charter of Fundamental Rights, and if this forms an integral part of a political development in Turkey, with the armed forces no longer having a political role there, and the rule of law being established in full, then Turkey will have undergone a dramatic change, and we will then have to give sympathetic reconsideration to the possibility of Turkey acceding. Whether it will get there I do not know, but we should give it the chance. That is why it is the political criteria that are crucial here.
(Applause)
Mr President, we are now approaching the crucial date. In 23 days' time in Copenhagen, we shall hopefully conclude the accession negotiations with 10 candidate countries, give impetus to the negotiations with Bulgaria and Romania and take a decision about the next phase of Turkey's candidacy. In that way, we shall approach the objective towards which we have been striving, namely a single, reunified Europe.
That is something which, today, we have anticipated. We have carried out a trial run, and it emerged that having such a large Parliament with MEPs from 27 countries present here in Parliament is perfectly possible, as is the task of interpreting into 23 languages, as has been done. Many doubters must now recognise that these things are perfectly possible.
It was an historic event we experienced this morning, and I think Parliament deserves to be applauded for having in this way demonstrated what we shall all be embarking upon in a year and a half's time, as well as for having demonstrated that the process is feasible and for having in this way helped make the whole process irrevocable, so that there is no way back.
Yesterday was also historic in a way, however. Yesterday, a ministerial meeting was, for the first time, held in Brussels with the participation of all 25 Member States. It was, of course, an informal meeting. It took place directly before the ordinary meeting of the General Affairs Council, and what we decided was of course what we had discussed with the new Member States. We agreed, for example, that the new countries should accede on 1 May 2004. That will provide time for the ratification of the accession treaty and, at the same time, enable the new Member States to participate on an equal footing in the elections to the European Parliament. It was also agreed that they will be able to have their own Commissioners in the present Commission as from the date of accession, that is to say from 1 May 2004. This naturally presupposes an understanding with this Parliament to the effect that 10 Commissioners will be able to accede without portfolios and, presumably, without being approved by Parliament, its being specified however that, when the new Commission is appointed, presumably as per 1 November, all the Commissioners will naturally have, as always, to be approved by Parliament, which by that time will have been newly elected.
We must particularly express our thanks, and demonstrate our respect, for the candidate countries' contributions. They have done an impressive piece of work in adjusting to all the criteria we have set. That, as I understand it, is also the message of the report we are today debating. The Copenhagen criteria have been the yardstick for measuring the countries' political and economic reforms. Radical reforms have been carried out. Democratic structures have been developed. Legislation has been introduced to protect human rights, and major progress has been made where minorities are concerned. In the economic sphere, there has been an impressive transition from the planned economies of the past to market economies. Price formation has been liberalised, privatisations have been carried out and there has been comprehensive restructuring within industry, agriculture and the financial sector. Public administration has been reformed so that the EU's acquis communautaire can be implemented.
When one considers how much effort has been expended in every single one of these areas, one cannot help but admire the candidate countries. That is why we must not disappoint their justified expectations of now shortly being able to become fully-fledged members. This impressive progress can be read about in the Commission's progress report and strategy paper for enlargement, submitted on 9 October. These described all 10 countries, and the Commission judged that the latter are ready to pursue membership.
Before they become Member States, however, further efforts are of course required. The Commission has not said that the work has been done and that they are ready. It has said that they can be ready in time. As a reaction to the Commission's progress reports, the candidate countries have clearly intimated that they will step up their efforts in those areas pointed out by the Commission, and these efforts will be supported with EU funds.
Some work remains to be done in the accession negotiations. The Brussels European Council took a number of important decisions concerning the outstanding financial issues. Intense negotiations are currently being conducted with the candidate countries on these matters. Clearly, moreover, a successful outcome demands both effort and a willingness to compromise on the part of everyone involved - the present, as well as the future, Member States. We are all aware that a certain economic framework has been set, but there is naturally room for negotiation within this framework.
The concluding of the negotiations in Copenhagen in 23 days' time will be an incredible breakthrough. There will then follow the work of preparation, signature and ratification. Parliament will have to give its consent before the treaty can be signed, and Parliament's statement to the effect that it wishes to approve the treaty as quickly as possible merely illustrates once again Parliament's role as a driving force for rapid enlargement.
The Copenhagen European Council will not just concern itself with the 10 countries concerned. Important decisions concerning Bulgaria and Romania, which still have some way to go, will also have to be taken.
In Brussels, clear support was expressed for these countries' efforts to achieve membership by 2007. In response to the conclusions from Brussels, the Copenhagen European Council will have to make decisions concerning detailed timetables, including schedules and increased pre-accession aid, so that the accession process involving these countries can be taken forward. The decisions taken in Copenhagen will, then, be designed to strengthen Bulgaria's and Romania's membership prospects.
With regard to Turkey, the Commission concludes that, since the last progress report, great progress has been made towards fulfilling the political Copenhagen criterion. That is a gratifying development that must be maintained. Developments in Turkey over the last year show that the decision taken in Helsinki in 1999, when Turkey was accorded the status of a candidate country, was a correct one.
At the same time, it is noted that there is still work to be done on the road towards fulfilling the political Copenhagen criterion. In order further to increase its membership prospects, Turkey was encouraged by the Commission to adopt further reforms and to implement those already adopted. In view of the Seville conclusions, the Copenhagen European Council will be the key moment in the development of relations between the EU and Turkey. That is why it is important to keep all the doors open in the run-up to the decision to be taken in 23 days' time in Copenhagen.
I should like to conclude by thanking Parliament for its clear and unqualified support for enlargement, expressed this morning and reflected in the report submitted. It will also be reflected in the forthcoming debate. Parliament has been involved in establishing the background against which the whole of the enlargement debate will take place. It is of course MEPs' and the people's support that is so fundamental to the enlargement process. We must ensure that this is maintained by creating the framework for a thorough and sober debate on enlargement, both in our own countries and in the new Member States. The European Parliament's debates on enlargement have an important role to play. It is in the course of these that the signals are sent to the people of Europe concerning the significance of the decisions we are to take. That is why I should like again to thank Parliament and the President personally, and also Commissioner Verheugen, for the huge amount of work done by the institutions of the European Union on various fronts.
Mr President, ladies and gentlemen, I would like first to express very warm thanks to Mr Brok and the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy for the report that has been presented, which demonstrates that the matter in hand has been gone into in considerable depth. I would also like to express my gratitude for the very good cooperation that we have built up over the years. It is a bit like the mood before Christmas, in which season we find ourselves, when you know you are doing something for the last time, and this is probably the last time that I will be able to thank the Committee on Foreign Affairs for its cooperation, at any rate as regards the big enlargement package.
I want to include in this expression of gratitude Parliament as a whole and in particular its President, Pat Cox. I regard the initiative that Parliament has devised today as truly worthy of a European Parliament and a demonstration of the fact that those who represent Europe's citizens here do not take enlargement to be a technical process, but rather a crucial part of giving our continent political unity. It has also been made clear today that this process of enlargement has, if I may say so, a soul as well.
It has to be said that 2002 was a race over hurdles. If I may be permitted a brief reminiscence, the problems that we were faced with at the beginning of this year, and the things that have passed before our eyes, included the acquisition of land in Poland, the decommissioning of the Ignalina power plant, the Bene? decrees in the Czech Republic, elections in Slovakia, the Irish referendum, the Kaliningrad issue, and, finally, the financial package. We really have gone from one obstacle to another, but we have been able to surmount them all. Only one single hurdle still lies before us, and that is agreement on the final negotiation package.
Yesterday, the General Affairs Council gave the Presidency and the Commission a clear mandate, along with the required flexibility and the necessary powers, to conduct substantive and immediate talks with the candidate countries, which will involve submitting to them final packages tailor-made for each individual country. There will be no package of proposals applying to all of them, but we will be meeting each country halfway and attempting to give sufficient attention to those of each country's problems that are still on the table. We are able to do that because we had two rounds of intensive discussions with the candidate countries immediately following the Brussels meeting of the European Council, and these were concerned with putting on the table everything that is as yet undecided. I have already reported on this to the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
A large number of bilateral issues remain to be sorted out directly with the countries concerned. These range from extraordinarily difficult issues such as, for example, the whole Polish and Hungarian problem with competition, to this or that rather bizarre special case, which has to be taken into account under the circumstances, as it can have an influence - a very great influence, moreover - on public opinion.
On the other hand, this round has taught us that the horizontal issues are in fact seen in the same light everywhere. Here we are dealing with familiar topics, of which there are, in essence, four, all of them closely interconnected. In the Budget chapter, there is the cash flow problem, especially in the first year. There is the issue of the pressure that the financial package as a whole will put on the candidate countries' budgets in 2004, 2005 and 2006. Let me say this in order to clarify what I mean: the rules under which European funds are made available very definitely amount to an imposition on these countries' budgets. In one instance or another, this imposition results in the need to make substantial cuts in areas where I am sure nobody in this House would be happy to have cuts made. Nevertheless, the country has no other option available to it if it wants to make full use of the funds available. We are trying to find a way forward here which will enable us to avoid problems of this sort with budgets.
The Brussels Council, like yesterday's General Affairs Council, on the one hand again confirmed the boundaries within which we have to operate, but also established a certain degree of flexibility, and I want to elucidate what this flexibility involves. Admittedly, for example, the Council did say that we would reduce the funds set aside for the Structural and Cohesion Funds by EUR 2.5 billion - I might add, by the way, that it did so with the Commission's agreement, because we too had come to the conclusion that it could be expected to be extremely difficult, over the three years, to actually fully incorporate these funds into the programming. But it did not change the upper limit for expenditure decided on in Berlin. When we point out that the Berlin framework has to be strictly adhered to and that the decisions taken in Brussels cannot be altered either, it follows that there is a certain amount of room for manoeuvre.
Looking carefully at what the Franco-German compromise, which brought about agreement in the Council, said about direct payments, one sees that it is only in the third year in which direct payments are to be made - 2006, when they will reach 35% - that what was decided in Brussels will be affected. Agricultural expenditure is to be fixed at the 2006 level. There is no mention of either 2005 or 2004. I want to use these two examples to demonstrate that we are right to say that what is on the table is not an offer that can only be either accepted in its entirety or rejected. Rather, it leaves a certain amount of room in which negotiations can be conducted in a sensible way.
Once Copenhagen is over, the candidate countries will have do what the Committee on Foreign Affairs' reports demand of them, that is, concentrate, with our help, on acknowledged deficiencies and weaknesses. We will again report in detail on the results of these efforts. Now that 1 May 2004 has been fixed as the date for the accessions, this final report will be put before the Council and Parliament on 1 November, and quite conceivably on 31 October 2003, thus creating another opportunity for insisting that the commitments they have made should actually be met.
As regards Bulgaria and Romania, the Council yesterday adopted the Commission's proposal for a more fully developed pre-accession strategy for both these countries, which applies to each country separately, so that there is no concerted strategy, but one for Bulgaria and one for Romania. There is a difference from previous timetables for negotiations in that we used to always specify dates by which specific decisions had to be taken concerning the negotiations. That is no longer necessary in this case, as nearly all the chapters have already been opened. We are now setting benchmarks both in the short and medium terms, as well as those with reference to the date of accession, which each country should have reached by a specific point in time in order that accession, planned for 2007, can go ahead.
After that, that is to say, post-Copenhagen - as was said in this House this morning - the parliaments will have their moment, when the political decision-making process is set in motion. I do not need to say very much about this at this juncture, other than that the Commission will obviously be available to help Parliament in every way possible during the first months of 2003, which will be crucial. No matter which committee or forum asks for expert advice or expresses a need for discussion, we will be there for them. That is for us the Number One priority at the beginning of next year, and President Prodi will have more to say about that when, tomorrow, he stands here and presents our work programme. I believe that Parliament and the Commission will, together, be able to get on top of this extremely difficult task.
I would now like to say something more about Turkey, an issue that will also have a part to play next year. I agree with the whole of what Mr Brok said - it could have been me speaking - about how the Turkey that will be able to join the European Union will be a quite different Turkey. It is precisely that that we want to make easier by means of the pre-accession process. I have to say that I do not see why we are to dispense with a strategy that has been so successful. It was what we did in Helsinki, more than anything that had preceded it, that got the process of change in Turkey really moving. As regards the date, the Commission has made its preference perfectly clear. The Commission continues to insist on all the candidates being treated equally, which means that we can only talk in terms of a date for opening negotiations when the political criteria have indeed been fulfilled, which they very definitely have not been so far.
I also want to tell you that this issue has been brought up quite unilaterally, and without consultation, by the Turks. Never and nowhere has there been any discussion of the possibility of naming a date for the commencement of negotiations before the political criteria have been fulfilled. That is a unilateral demand on the part of Turkey, and neither I nor the Commission are willing simply to give in to a situation in which the other side steps up the pressure and says: 'If you do not give in to this pressure, you are causing a crisis in relations between us.' That is not the way we should be treating each other.
That is something I want to make absolutely clear.
Related to that is the Cyprus question, on which I would like to say something briefly; here, too, I think that the Helsinki strategy is proving to be the right one. We would not have got where we are today without the Helsinki conclusions. I have always taken the view that, when things move in Cyprus, they do so very, very late in the day, which means that two things have to be made abundantly clear in political terms. Firstly, and whatever happens in the twenty-three days that remain to us, the decision on the accessions - including Cyprus' - must be taken at Copenhagen. It cannot be delayed; it is the fulcrum and pivot of the whole strategy. The solution we want is of course accession on the basis of fundamental agreement on the package proposed by Kofi Annan, but it goes without saying that it would also be possible to come to the necessary decisions in Copenhagen and then continue with the political process that is meant to bring about a peaceful solution in Cyprus. It is very definitely not being said that the decision in Copenhagen will represent an end to the peace-making effort if matters have not already been brought to a conclusion before Copenhagen.
A whole range of issues have been raised in connection with the United Nations' proposals, and these touch on the peace plan's compatibility with European Community law. I want to take this opportunity to reiterate that there are certain things that are not negotiable. They are requirements that must be met. A Member State must, for example, be capable of contributing to our institutions' decision-making and must speak with one voice. It must possess structures of central government strong enough to realise and enforce Community law, and it must adhere to and defend our core values and principles, these being democracy, human rights, the protection of minorities and so on.
The United Nations knew this to be an absolute conditio sine qua non from our point of view, and, having carried out an initial and careful scrutiny, I believe that I can say that the proposals comply with these conditions. That leaves us with a second difficulty: what is asked of us is a consequence of the principle of two zones and two communities on which the proposal is founded. What is being asked of us involves the adaptation of the acquis communautaire. I do not think it necessary for us to engage with these questions at the present moment, but we should do so when they are put to us by those who want to live together in this state in the future. For as long as they do not express their desire for this state, we do not, I believe, need to answer the question of which rules for co-existing in it are compatible with the acquis communautaire. The important thing is that we should not be giving anyone the opportunity to use reference to Community law as a way of evading responsibility for the political decision that now has to be taken.
At the end of the day, this is about getting the final result accepted in the Member States and the candidate countries, and so I will say quite clearly that the final package for every single candidate country must also come complete with a decent measure of generosity on our part. There is no room here for small-mindedness. We are also getting to the point where we simply have to say that these concerns and aspirations are justified, and that, politically speaking, there will be no other way of explaining to people why joining the EU is the right thing for them to do. In that event, we will have to meet the candidate countries halfway and make it clear that there will under no circumstances be such a thing as second-class membership. I am very grateful to the Council Presidency for having already made this clear with reference to the Intergovernmental Conference. The Commission takes the same view. Once negotiations are completed, the countries that have done so will be participants with equal rights in the Intergovernmental Conference, and, moreover, right from the word go. The same applies to the Commission. All I want to say about safeguards and transitional periods is that these are perfectly normal instruments, which are intended to prevent us getting unpleasant surprises. They are nothing more than a necessary way of dealing with risks.
I consider the work done by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, which is shortly to be completed, to be a valuable and important help in the final stage of these negotiations, and I would like to give voice to the hope that we will succeed, with the head of steam we are building up, in speeding up the train on the final stretch of its journey and enabling it to arrive punctually at the terminus in Copenhagen.
(Applause)
- rapporteur. (FR) Mr President, after 28 years of conflict and occupation, there is now a glimmer of hope for the peaceful reunification of Cyprus. It is this glimmer of hope which inspired the draft resolution that we shall vote on tomorrow. We hope that the two sides, who are running short of time and nearing the deadline, will be able to accept, after Copenhagen, the major points contained in Kofi Annan's balanced proposals. If so, the reunified and reconciled island of Cyprus will be able to join the European Union.
The Greek Cypriots have already accepted these proposals, within the deadline set by the Secretary-General, whereas the Turkish Cypriots are continuing to drag their feet. Any intervention by a third party could still destroy the fragile balance of the UN plan. It could have been destroyed, for example, by the threat from the Turkish Government, which insists that, even after a political solution has been found, Cyprus could not join the European Union before Turkey. This kind of colonial attitude - which I refer to in passing - would jeopardise the independence and the sovereignty of Cyprus, confirmed by the Security Council resolutions. It would also steamroller the opinion of the trade unions, opposition parties and the Turkish Cypriot population, 98% of whom, in a recent survey, voted in favour of joining.
Since each candidate country is being judged on its own merits, a veto of this kind - if it were applied - could only be rejected outright and, in this scenario, the Copenhagen European Council would have the easy task of allowing the Republic of Cyprus to join the European Union, in line with the Helsinki conclusions. The Turkish Cypriot would unfortunately lose out because this is a once-in-a-lifetime opportunity.
In the same vein, I would also like the President-in-Office of the Council and Commissioner Verheugen to reiterate to Parliament that a possible failure of the constitutional referendum in one of the two parts of the island will not jeopardise Cyprus's accession to the European Union. We have not quite reached this point yet and today, hopefully, if we make a last-ditch effort, we will not miss out on this historic opportunity.
Mr President, President-in-Office of the Council, Mr President of the Commission, Commissioner, ladies and gentlemen, in his introductory speech, Mr Brok said something that is, basically, applicable to all the candidate countries, but also to the Czech Republic. There is still room for catching up in both the economic and administrative spheres. I do not wish to go into them in depth, as these things are basically not problematic, but will be resolved in the near future.
Please permit me to concentrate on one point that is of especial significance - the decrees of President Edward Bene?, which we have discussed at very great length in the Committee on Foreign Affairs. On behalf of our group, I have tabled a final amendment, which I would like to put before you now. It reads thus: 'The European Parliament refers to the report commissioned by it and supports its common conclusions, namely that the presidential decrees do not pose an obstacle to Czech accession to the EU, meaning that all Union citizens will enjoy the same rights on Czech territory after accession, that all judgments handed down in absentia have been quashed, and that Law No. 115 of 8 May 1946 has no justification for its existence from the point of view of modern jurisprudence' - let me repeat - 'that Law No. 115 of 8 May 1946 has no justification for its existence from the point of view of modern jurisprudence; regards the statements of principle made in the German/Czech Declaration of 21 January 1997 as a sound basis for reconciliation, which represents the moral foundation for European integration; considers a political gesture by the Czechs to this effect as desirable.'
This text respects the dignity of all those who suffered during the past decades, although it is important again to call to mind the sequence of the historic events. First came rule by the Nazis, then the Czech lands were occupied by Nazi-ruled Germany, then there was the war, and then came the expulsions. A very, very large number of people suffered - Czechs, Sudeten Germans, Hungarians, Roma and others. I believe that this text respects the dignity of all of them, but also respects the dignity of all those who live in the Czech Republic and in the European Union today, of all those who are alive, but had nothing personally to do with these events and who are looking forward, to whom it is the present and the future that matter. Beyond that, this text makes no demands and exerts no pressure on the Czech Republic.
Let me conclude by saying that, as my final amendment does justice to all sides, I ask you to vote tomorrow to accept it, along with the report as a whole.
Mr President, as rapporteur for Estonia, I find myself thinking back to that remarkable day nine and a half years ago, when I arrived in Estonia for the first time. Even then, there was tangible evidence of a firm intention of clearing away the past, looking forward, uniting the people's own abilities with the possibilities of modern technology and bringing about an unparalleled modernisation of the economy and the administration.
It is true that the drastic economic measures brought social hardship in their wake, but such things may also be observed in other countries. It appears to me, however, that Estonia's economic structure has in the meantime become healthier than in many other candidate countries. This increases the possibilities for now giving greater attention to society's social cohesion.
Although I have already started on the problem areas, I would very much like to recall what Commissioner Verheugen said, that we have to show a bit of generosity now that we have reached the final negotiation stage. I wish to put this in specific terms by saying that the European Union is not going to be flooded by such things as Estonian milk, which, if it goes anywhere, will end up seeping away into Finland.
We have seen, though, how, for ten years, the Estonians left their agriculture to the mercies of world market conditions. If we had done that in the European Union, we would surely show particular concern for those who survived such drastic treatment. Nothing less than that, I believe, should we show to the Estonians where this is concerned. So please let there be some generosity towards this sector in Estonia!
There are other problems in such areas as the extraction of oil-shale, where structural problems are added to environmental ones, and the curious thing is that it is in this sector that the minority are particularly heavily represented. There too, I believe, we in the European Union have to take some share in investment. But, all in all, I want to say to our Estonian friends: 'Tere tulemast ja kõike head, kallit söbrad eestist!'
In my role as deputy chairman of the delegation for the EU's relations with Lithuania, I would like to make the brief observation that, when we had our JPC meeting there last week, we had extensive discussions of why we were not very happy about the possible practical effects of the agreement on Kaliningrad. We fear that the Lithuanian authorities in particular, but also travellers themselves, will have to put up with a certain number of things being technically inadequate or impracticable, and we hope that it may be possible to find even better solutions.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, twelve years ago, the extraordinary event symbolised by the fall of the Berlin Wall, which separated two political blocs, but which also divided a people, to some extent represented a pioneering step in the process of European enlargement towards Central and Eastern Europe.
It was following this reunification that the European Council, meeting in Copenhagen, in 1993, decided to integrate into the European Union the associated States of Central and Eastern Europe that wished to join. The Copenhagen European Council made it clear that the accession of these countries would depend on their fulfilment of the obligations inherent in their participation in the Union. We are all familiar with these obligations, which are known as the Copenhagen criteria, and so there is no need, in this context, to make specific mention of them. In addition to German reunification, we cannot ignore two other political events that, although lacking the same symbolic power, have taken on particular importance in the development of the next steps in this process of European reunification.
I am referring, first of all, to the Nice Summit, at which the European Heads of State and Government undertook to reform the Community institutions, in the aim of ensuring that these are adapted to a Europe that is enlarged by a further twelve countries. We are all aware that failure in this area would leave the process of enlargement compromised for many years to come. Whatever opinion we may have about the institutional solutions that were reached, the fact is that since Nice the candidate countries have at least been aware of their relative positions in the Union and of what they can expect in the future.
Secondly, I am referring to the Gothenburg Summit, which brought the Swedish Presidency to a close. In their conclusions, Europe's leaders categorically asserted that the process of enlargement was irreversible, having for the first time set a deadline - the end of 2002 - for closing negotiations with the candidate countries that are ready at that time, with the stated aim of these countries being able to participate as Members in the 2004 elections to the European Parliament.
Today, as 2002 draws to a close and with the European Parliament having met this morning for the first time in plenary sitting with the representatives of all the candidate countries, our duty, and also our desire, is to applaud the extraordinary efforts that these countries have made to adapt their political, economic, social and judicial structures to the model of the European Union, efforts which, above all, have made this moment a victory that belongs to them and which must be acknowledged.
As one Hungarian Member stated this morning, we can only regret the fact that the Communist dictatorship that subjugated these countries for more than forty years prevented them from participating in the marvellous adventure of European integration from the very beginning. These words do not suggest, however, a lack of awareness of the fact that the Union is an undertaking that involves risk and that, with enlargement, this risk increases through the bringing together of two worlds that, unfortunately, are at highly disparate stages of development, that will accentuate the differences between the richer regions and the less prosperous ones and will increase the proportion of the population living in the least-favoured regions.
It is, therefore, to be expected that questions are raised and that fears are expressed, for example, with regard to regional cohesion policies being less effective or with regard to difficulties of funding structural policies in the economic and social spheres. It is this Europe, however, so full of challenges and difficulties, whose recent history has accelerated to the speed of light and which has seen all its balances change in a little over half a dozen years, that has separated the strong from the weak and the winners from the timid and those resigned to their fate.
Mr President, one of the countries that has distinguished itself in its efforts to fall into line with the European Union, in the aim of joining it, is Hungary, whose progress and current situation I have sought to monitor as rapporteur for this Parliament. As expected, the Commission's last periodic report on Hungary concluded that, given the progress made by the date of its publication, this country would be in a position to conclude negotiations by the end of the year and to assume the obligations arising from accession in accordance with the timetable that had been set. This comes as no surprise. Hungary has always been one of the leading candidate countries with regard to the dynamic of negotiations and its achievements, specifically in the economic field, have been hailed as amongst the best in the region. The Hungarian economy still has one of the best performances in the region, and is characterised by one of the highest growth rates in Europe, the lowest rate of inflation seen in the last ten years, a relatively low unemployment rate, and a steady increase in trade with the European Union.
In the resolutions adopted in the last two years, Parliament has drafted a number of recommendations, specifically intended to encourage the pursuit of reforms in the field of integrating the Roma minority, to strengthen social dialogue and to adopt a media law, or even with regard to observing the rules that govern the public markets. Today, we can say that progress has been made in these as in many other fields and that the efforts made by the Hungarian authorities have been consistent. To conclude, I only wish to say that Hungary is in a good position to join the European Union in 2004, although it must continue to pursue its preparations in line with the commitments it has given throughout the negotiations, and that we hope to have Hungary with us in the next legislature of this Parliament, with the same parliamentary representation enjoyed by the current Members States with an equivalent population.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I have been greatly impressed by the speeches this morning on the historic deeds of the citizens of the Central and Eastern European countries. In those days, it was the yearning for freedom and democracy that caused the barbed wire to be torn asunder, walls to be brought crashing down, and independence to be restored - all that in the conviction that this was the right way to integrate and unite this continent.
The powerful will towards integration at that time did not allow people to count the cost or consider who would meet the bill, still less wonder whose privileges might be done away with in the process. It was the common will that brought everyone together in the desire for their freedom to be restored to them. Ladies and gentlemen, such things could never have been achieved if they had wavered or doubted. It is actually a pity that what we do today is not determined by such political vision, in tandem with political willpower.
I do not want to give the impression of simply wiping away the problems that are actually on the table before us, or of thinking that they do not exist. But the solving of these problems demands of us that we set priorities, and in doing that we have to take care that the priorities are those on which the integration of Europe depends; we must not pander to populist buffoons and their sideshows. I am convinced that a core indicator of integration - and, moreover, for everyone - is adherence to the basic rules of democracy, protection of minorities and respect for human rights.
I consider it important that the candidate countries should not flag in their efforts to integrate in this respect. This will also mean them strengthening their administrative systems right down to the local level, combating corruption, building up the ministries of justice and the legal system at every level, giving everyone free access to the courts and enabling them to feel that they have been treated fairly, for that is where they will feel the changes that the European Union has brought about in their country.
What this means for Latvia is that, even after its accession, it must endeavour to integrate the Russian minority and not let up in its efforts on the financial front, although the new government will find it hard to keep taking financial decisions of this sort.
It is also the European Union's duty to itself, however, to be capable of being integrated, of taking decisions, of taking on a transparent and democratic form, and, on that point, I have to say that the Western side has to do its homework better. The accusation of incompetence was levelled in connection with agricultural and also structural expenditure, and I believe that it is not justified.
I believe it to be important that rural and regional development should be a key focus of attention. If we do not watch out, these are areas in which the candidate countries will end up being in a state of passive dependence for years and indeed decades. This is a very important point, and I have to say that Brussels simply made the wrong choice here. I thought it right to go along with Commissioner Verheugen's proposal; we should introduce a greater element of flexibility, so that payments should be made where there is the capacity to absorb them, thus ensuring that structural development makes progress in these countries.
I take the very same approach where waste-burning reactors are concerned. Waste-burning reactors will, post-enlargement, be a problem for us all, and so they are another area in which I consider flexibility necessary. In the event, for example, of Lithuania being unable to deal with Ignalina on its own, there must be a substantial increase in funding. In view of the fact that the atomic power plant is potentially explosive and a danger to everyone, what I want is for the last things we do to lead to the real integration of these countries rather than to ...
(The President cut the speaker off)
Mr President, ladies and gentlemen, we are living through one of the most important periods in modern European history. All of us, nations, governments, parliaments, and we here in the European Parliament, are starting and writing a new chapter, with vision and realism, with hope and firmness. And every country, every nation, must feel equal and secure within this development.
In this sense, Lithuania - for which I am acting as rapporteur - must not feel, when it comes to the final arrangements for Kaliningrad, that it has been treated differently, as far as its sovereignty is concerned, from the other Member States of the European Union.
Malta, for which I am the Socialist Group's shadow rapporteur, has nothing to fear. Besides, all of us Mediterranean people, especially those of us from the islands, know that the human spirit creates and develops against the deep blue of the sea and sky and that, as sure as night follows day, the creative spirit will win through.
The political determination of the Union, which must not tolerate any conceptions which might allow third parties to intervene in Union's activities, is being judged in Cyprus, the most institutionally and economically advanced of the candidate countries. The Union's determination to support any solution that respects the acquis communautaire and the need for the Republic of Cyprus to be an operational state is also being judged. That being so, the integration of Cyprus in the European Union is a foregone conclusion, irrespective of progress made in resolving the political problem.
I trust that Romania and Bulgaria will soon become members of the European Union. I think Romania in particular is being treated a little more harshly than the other countries and I must point out that its quota of parliamentarians is out of proportion to its population.
As a Greek, I expect that Turkey will soon become a fully paid-up member of the European Union. By which I mean a democratic Turkey, like all the other European countries. Kemal Ataturk, who planned a modern state for the Turkish people, will be vindicated once all the institutional reforms have been completed and implemented, once the military leadership obeys and executes the decisions taken by the democratic political leadership in Turkey. I am positive that the new political leadership in Turkey has realised that the way to build Europe is through democratic procedure, not eastern haggling.
Finally, we are not accountants. We are politicians who need to pave the way for the new Europe with visionary realism and that is precisely what we shall be judged on and that is where we shall be vindicated. As a Greek, I wait and hope, as do you Commissioner, for the Treaty for the new Europe of the twenty-first century to be signed in Athens, in the shadow of Pericles' Acropolis, of Pnyka Hill, the site of the Municipal Church, and of the tribune from which Saint Paul preached to the Athenians.
Mr President, Mr President-in-Office of the Council, Commissioner, with the permission of the Members of this House, I would like to use this speech to make a statement relating to my twin roles, as rapporteur for Malta, and also as co-chairman of the Joint Committee on the Czech Republic.
Today makes me proud, as Parliament has today demonstrated its openness and signalled to the candidates for accession that they are welcome among us. European parliamentarism has thereby shown signs of being very much alive. The impression I get from today's debate with the candidate countries is of how self-evident the whole thing is, that it is normal for Europe to meet together, for the first time in a peaceful, voluntary and democratic way. For Austria in particular, a country in the heart of Europe, this means that, following Europe's division by the consequences of the Second World War, a corner has been rounded on the way to a better, more economically and socially stable Europe with an added value in terms of security policy. We are continuing a Central European tradition, one which has been particularly brought home to us today by the 90th birthday of Otto von Habsburg, the committed MEP and son of an emperor.
We must not, of course, allow the historical perspective to distract our attention from the problems of today. There is still much to be done in the run-up to accession - corruption has to be combated, just as administrative systems and an independent workable justice system have to be built up. There must of course be safety in the nuclear field, and so I welcome the expectation expressed in the report on the Czech Republic that the bilateral undertakings negotiated by the European Commission with regard to Temelin will be adhered to in full, and that, furthermore, power stations such as Ignalina and Koslodui, with parts of Bohunice, must be closed down. We can welcome the transitional arrangements that demonstrate flexibility in making it possible for the labour market and vulnerable sectors of the economy to be protected. The progressive introduction of direct payments to farmers in the candidate countries - primarily Poland - also makes sense. Such arrangements are in no way a handicap. Processes of integration have always been accompanied by transitional arrangements and by temporary safeguard clauses such as those to which you, Mr Verheugen, have referred.
If enlargement were to fail, the Austrian economy would lose EUR 270 million per annum. The removal of barriers to trade alone amounts to EUR 450 million per annum, meaning that every Austrian is investing EUR 28 per annum in enlargement. Enlargement of the EU is where our future lies. There are problems from the past that need to be dealt with, and it is in this sense that the additional clause proposed by Jürgen Schroedter - who is the rapporteur on the Czech Republic - on the subject of the Bene? decrees, should be understood. I wish to fully endorse what he said in his speech advocating support for this article. By giving broad-based support to this amendment, Parliament would be sending out a positive message.
Let me now turn to my own report on Malta. It is a good thing that there is also a Mediterranean component to enlargement. Malta is a small island state, and there is no doubt that it is in the European Union that its future lies. The problems of integration to be overcome have essentially to do with agriculture and subsidies to dockyards. Malta also has a profoundly European heritage. Austria has a particular interest in Malta because thousands of our holidaymakers go there every year and because we have a share in the privatised airport. Speaking in political terms, we hope that the outcome of a referendum on Malta's accession to the EU will be accepted as the people's democratic choice, for there will not be a third chance!
Mr President, many of today's speakers have called this a historic occasion - and rightly so - and I do not want to fall into the trap of repeating them. However, as a European citizen, the son of a Polish father, and as rapporteur for Poland, I would like to greet and welcome all the members of the Polish parliament who are seated in the visitors' gallery, both those who are going to become part of our group and all those who will join other groups as well.
The report on Poland emerged from the vote in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy in exactly the form I would have wished, in that all the amendments I supported were adopted and all those to which I was opposed were rejected. It is a well-balanced report which acknowledges the considerable progress made but expresses a number of reservations regarding the self-interested move of members of the civil service, which is evidence of a rather exaggerated interpretation of the spoil system, and the issue of state control of the press and television. Some progress had been made in this area but the situation is now once again at a standstill, if not regressing, and so I have tabled an amendment on the matter which I hope will be adopted tomorrow.
I have to say that, throughout my work as rapporteur for Poland, I have constantly borne in mind something which Pope John Paul II said - and I am pleased to be able to mention his name here; I have not heard it spoken this morning despite the fact that he has been at the forefront of European reunification - something he said during an interview he granted me. When I asked His Holiness who would benefit most from the reconciliation he so longed for between the two Europes, he replied that the Europe of the former communist countries would be able to bring most to the other Europe because these countries' experiences under the communist system had taught them wisdom.
This morning's debate gives me the hope, expressed by President Cox and Commissioner Verheugen too, that this prophecy will come true.
I would like to see more conviction on the part of the Polish Members of the European Parliament - I have to say that we heard some Polish speakers this morning who were not representative - and I would like to see them share with us that strength, that drive which led the Poles to pull down walls, to form Solidarnosc and to pave the way for the fall of communism, which was a decisive factor in the building of our common future.
(Applause)
I am afraid I must remind our guests that the Parliamentary Rules of Procedure do not allow those sitting in the gallery to show either agreement or disagreement with what is being said.
Mr President, today, I will be devoting my entire speech to Slovakia, the country for which I am rapporteur on behalf of Parliament. Slovakia has reached the final leg of the negotiations on EU membership, which merits congratulations in view of the fact that, four years ago, that country was still in political isolation. In two consecutive elections, the population left no doubt as to its democratic and pro-European persuasion. According to opinion polls, support for the EU remains strong.
Today is not the right time to reach a final verdict; this is something that Parliament will be doing at the beginning of next year. We still, of course, await the outcome of the Copenhagen Summit, but I am convinced that Slovakia will be capable of bringing the negotiations to a successful end. Today's resolution, therefore, also gives a kind of limited snapshot in time; we will be drawing up the full report next year. As with the other candidate countries, a great deal needs to be done before its accession in 2004.
I should like to give Slovakia two priorities in this respect.
In my view, strengthening its administrative capacity is the most important priority. It must be possible to implement EU rules satisfactorily and to spend EU funds properly. This is also in line with the aspiration for a more transparent government that will crack down hard on corruption. Slovakia's new government has announced initiatives in this connection, and we are awaiting the reports with interest and some trepidation. In the same framework of a transparent society and transparent government, it is important that they should continue to reform the judiciary and the structure around it.
We still have major anxieties about the situation of the Roma, not only in respect of Slovakia, in fact. Every time I am directly confronted with their living conditions, I realise that of all the intentions that have been formulated over the past years, too little has as yet been realised in practice. I know that the problems cannot be solved over the space of a few years. The implementation of policy costs time and money. This is why I am asking the Slovakian Government for a kind of multi-annual commitment to solve those problems that will continue to exist post-accession. The same text can, in fact, be found in the report on the Czech Republic. Moreover, I am of the view that the position of the Roma in the enlarged European Union will be so unique that the Convention will have no choice but to devote attention to it.
We are asking a great deal. We are doing this in the expectation that the Slovaks will recognise the fairness of this, just as they can expect fairness in the final assessment. We cannot ask more from new Member States than from the current Member States. This is why I take exception to the often unfair criticism levelled at Slovakia, including in my own country. Slovakia has drawn a line under its Meciar past. It is the achievements today that count and this is on which we should base our judgment.
Mr President, new cultures, including the culture of Slovenia - the country for which I am the rapporteur - will add value to and, at the same time, bring new security for both themselves and the European family as a whole. This, then, is the time of half-full glasses, of optimism, of benefits. Of course, the time of difficulties, of half-empty glasses, will come when the governments have to attempt to win the acceptance of their people.
The European Socialists have always fought for enlargement. The countries bordering on the Mediterranean, such as Italy, which are the gateway to Central Europe, have played a major role in the process.
We are in favour of opening the doors wide to those who want to become part of the European family. Clearly, the right to become part of the club is not automatically granted: membership is won through very hard work, as the negotiators of the candidate countries are aware. I imagine that they might even, on occasion, have been disconcerted by the tough nature of the negotiations.
Slovenia is the wealthiest of the candidate countries, and it has a European institutional tradition too. The main problem in the phase of preparation for accession was speeding up the administrative aspect of court cases and resolving the problems left over from the previous regime. The situation was therefore similar to that of a number of other candidate countries but less complex.
At the time when much criticism was being expressed a number of years ago, it was always difficult to find any major sins or shortcomings in Slovenia which were not explained by the nature of daily life or by the number of people passing through the country. However, all the candidate countries, including Slovenia, will find it difficult to meet their commitments when they actually join Europe.
In any case, the reports of the international organisations on Slovenia talk of a functioning market economy and respect for the Copenhagen criteria setting the level to be achieved.
A paragraph has been included in the report which mentions combating fraud and corruption and combating drug trafficking. These are phenomena which are certainly present, but to a much lesser degree than in other countries. Mentioning them may make the text unbalanced: the best solution would be just to delete the paragraph. Moreover, out of the 102 countries in which the level of corruption has been recorded, Slovenia ranks only twenty-seventh and, what is more, organised a conference on corruption in 2002. It therefore cannot be said that nothing is being done in this area.
Lastly, on a technical note, the term 'denationalisation' which I used in the original text has been translated in some language versions as 'privatisation', which has a different meaning.
Mr President, the process of enlargement is one that we all broadly welcome. While making great demands of the candidate countries, it is a pity that the European Union has not already put its own house in order. In particular I am thinking of the need for reform of the common agricultural policy and the Commission's financial management. It still seems incapable of properly accounting for the massive public funds put at its disposal by our taxpayers.
I also hope that, once the candidates have overcome their first flush of unquestioning enthusiasm for the European Union, they will begin to adopt a more sceptical attitude to many aspects of the European Union project. After all, since most of them have rejected the ghastly communist experiment that so distorted and corrupted their countries for the past 50 years, I hope they would wish to oppose inappropriate intrusion on their national sovereignty and the tide of leftist political correctness that is too often generated by European Union institutions.
Speaking now as the rapporteur for Bulgaria, I especially welcome the parliamentary delegation from Bulgaria. I recognise the enormous progress that Bulgaria has made in economic, political and social reform in recent years. Its ambition to join the European Union by 2007 is realistic and we should say so. We must give it every assistance to achieve this ambition.
Bulgaria has made great strides in recent years. There is now a properly functioning market economy and progress has been made on privatisation. The proposals for reforming the civil service and for tackling corruption are also an essential basis for political and economic change. So much needs to be done in so many areas. There is a vast grey economy and there is high unemployment, features not entirely unknown in some of the countries that are already European Union Member States.
Macro-economic progress has yet to trickle down into tangible economic benefits for the population at large. There are still major areas of poverty. This applies not just to the Roma population, where more vigorous action is required, but to Bulgarians more generally. The most vulnerable element in any population are the children and I have drawn particular attention to the need for more resources, including Community funds, to be targeted in bringing about major improvements in child welfare and childcare.
I must mention the Kozlodvy nuclear power plant and in particular the closure dates for units 3 and 4. Strong opinions have been voiced on this issue and unfortunately it has become a symbolic argument, with people digging in on both sides. Safety considerations must always be paramount when dealing with nuclear power. But there seems to be no good reason on safety grounds why closure should not take place in 2008, rather than 2006, if this would make a significant difference to Bulgaria's economic situation.
The EU peer review, conducted under the auspices of the Council, should make this decision, taking account of the results of the IAEA mission in June and an objective analysis of the economic consequences of closure.
Mr President, I wish to thank the Conference of Presidents for creating and sustaining this unique part-session. I should also like to thank our former colleague, Mr Haarder, and his team because they are creating an historic Danish Presidency. I pay particular tribute to the Commissioner himself and to his team. The Commissioner's powerful leadership has accepted no obstacle that would delay enlargement and he and his team have successfully tackled and overcome immense and daunting problems and have brought us to the happy position we enjoy today.
I welcome most particularly in that context the Romanian parliamentary team. Romania, in common with other candidate countries in this two-part but single enlargement, has made substantial progress and her progress has been particularly marked since December 1999 when the new government took office, after the Helsinki Conference. If Romania follows faithfully the Commission's new and excellent roadmap and has the support of the Commission, the Council of Ministers and Parliament, Romania can most definitely reach her target date for EU entry of 1 January 2007 and reach that date not by right but by her own achievement. I therefore wish profoundly to retain that target date in Parliament's report. I am confident that by the end of this week Romania will become a member of Nato. By 1 January 2007, with hard work, consistency, application and our support, she could be here. I commend Romania's progress to this House.
Mr President, Turkey enjoys special status as a candidate country. We have very long-standing relations with Turkey, not only in the EU as a candidate or imminent candidate, but also mainly as a NATO member. This was an excellent position and one that we have always valued with regard to Turkey, and still do. The EU, however, is different; this is far more involved. EU membership is about sharing the character traits of the participating states, for we as members of the European Union decide on each others' future. This is why political criteria are accorded such high importance. In former times when we were still an economic community, we never really thought about it in this way. It was actually quite normal for us to be constitutional states with functioning parliamentary democracies; this was a given that was not even mentioned. Things are different now.
During the enlargement process, we have discovered the importance of the EU's character as a union of democratic constitutional states. I also believe it to be of crucial importance for us to keep saying to Turkey that our opinion, as adopted in Helsinki, is as follows: we cannot start membership negotiations until you have met the political criteria of Copenhagen. This is, in my view, a clear and transparent stance, which we must sustain at all costs. Based on this principled opinion, setting a date prior to the start of the negotiations is very inconsistent. Should the Council decide on this anyway, either directly or indirectly, it would be sending the message that the political criteria are not that important to it. I have even heard speculations to the effect that the Council will set a date on which it has determined that the negotiations will start. Surely Mr Haarder, very honourable President-in-Office of the Council, you will not put us through something as radical as that. I assume that you will be protecting Europe from such an indirect speculation and that the political criteria will simply continue to occupy prime position. If the EU's character were irrelevant, the Council could wonder why we should continue to hold talks of this nature. However, I am counting on the fact that the forthcoming Council will not be faced with something of this nature. I reject a line of reasoning of this kind. It damages the interests of the European Union and those of the Turkish citizen, and - very importantly - it also undermines the current support base for Turkey's accession among the European people. It was our recent experience in the Netherlands that, even with regard to an excellent country such as Poland, with which we had maintained good relations for a long time and which broadly shares our political culture, it was threatened that there would have to be a referendum on its accession. If the accession of a candidate country has no support base among its population, God only knows what could happen, and this is why the process should be very carefully monitored in the case of Turkey too.
The issue of the rule of law and democracy has not appeared to be so difficult in any of the candidate countries. In comparison to this, the adoption of the rest of the acquis communautaire does not seem such a big deal at all, at least as far as Turkey is concerned. Commissioner Verheugen stated a moment ago that Helsinki in particular, with the statement that Turkey is now truly a candidate country, has done so much to get Turkey to take the necessary steps. We naturally witnessed all of this, and we appreciate that those steps were important for relations in Turkey, but they did not go far enough for us. My most burning question is, however, why is Turkey doing this; surely there must be some underlying belief? Was this European pledge necessary to let Turkey move in the direction of a constitutional state? This would be a mistake. We must be able to rely on the fact that the Turkish Government, even the new Turkish Government, will opt for the path towards a constitutional state and democracy out of conviction. This should not be the subject of bartering on the part of the European Union; this should be spontaneous.
I remember talks with the Romanian ministers who stated that they themselves had solved the problem they had experienced with the Ukraine about this small island in the Black Sea. I said that we had naturally pushed for this solution, but they claimed that they had solved the problem of their own accord, for the Ukraine sets great store by the fact that the fulfilment of these criteria is a spontaneous activity. I think what the Romanians did is great, and I hope that Turkey too, in this respect, will opt for this solution out of conviction. If this is not the case, trust will never be established.
I am open to the wish that Turkey should be given a positive sign, and that is why I warmly support the paragraph tabled by the Socialists on enlargement and cooperation in various sectors. This serves a practical purpose. However, it could be some time before the next stage, namely that of negotiations and membership, is reached. This is why I also endorse the text of the Ferber amendment, which states that some arrangement should be in place and that we will need to agree with each other on whether we need to look for an interim solution in this respect. I am not happy about the deletions proposed in that amendment, for these remove the framework from the entire accession process. It is important for us to hold on to this framework consistently and as a matter of principle at all times. This is also for Turkey's sake.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Budgets, I wish to emphasise that the political and economic advantages of enlargement will of course far outweigh the potential costs to the Budget, but, despite this, there is still a need to give budget policy a framework that is reliable in the medium and long term and capable of gaining the support of a majority on both sides. We are then, to take one example, talking in terms of a Budget framework with some EUR 15 billion of expenditure in 2006, but, on the other hand - as we so often forget - we will have our own resources, amounting to some EUR 5 billion, which the new Member States will already have contributed to the European Union's Budget.
This means that it is important to again clarify the positions on questions of principle relating to the adjustment of the new Financial Perspective, which were voted on in plenary in June. Since then, the Council, at its Brussels Summit, has also adopted parts of this position taken by Parliament, examples being the principle of progressive integration for direct payments to agriculture, the clarification that, after enlargement, none of the new Member States should become net contributors, and a ruling intended to prevent a country from being in a worse financial position after accession than it was immediately before it.
It is very important to me that the necessary adjustment of the Financial Perspective is to be made on the basis of Article 25 of the Interinstitutional Agreement and on the proposal of the Commission jointly - that is what it says - jointly with the Council and Parliament and by the appropriate majorities. For example, Mr President-in-Office, I would expect it to be made clear in the Budget conciliation that Parliament is continually to be supplied with comprehensive information on the progress of the negotiations, and I would expect a trialogue on the subject to achieve agreement on how we are to move the Financial Perspective's adjustment procedure forward over the coming months. The many issues still open include such questions as: how, for example, are we to understand the formulation by the Berlin European Council, in item 12 of its Final Conclusions, which expressly states that a clear distinction is to be drawn between the new Member States and the expenditure by the old EU? Will this statement from Berlin continue to stand or will every heading in the post-enlargement Budget be common to all of us? That has to be clarified.
If the accession date is to be 1 May 2003, will there be a supplementary Budget? Does it even make sense to spend, as it were, four months organising pre-accession programmes, leaving them to run their course, and - whether it be in agriculture, structural policy or internal policy - treat the new members as such only after eight months have elapsed?
It is also, I believe, in issues concerning the new neighbours and partnerships that there has to be a very careful examination of which financial adjustments have to be carried out in such areas as heading 4, which deals with foreign policy. This affects both Turkey and other neighbours and new partners, with whom we will have to talk about quite specific new partnerships.
Mr President, ladies and gentlemen, today is marked by a good sense of community and by confidence in Europe's future. Positive emotions help to overcome the difficulties that still await the candidate countries. Processes of economic adjustment call for the greatest political and social commitment on the part of all sides.
The processes of restructuring heavy industry and mining alone will call for an intensification of accompanying measures to combat rising unemployment. This makes it necessary to use all available measures that might help to prevent it, and to step up the social dialogue in the candidate countries. That alone will guarantee that social and labour legislation will continue to progress along democratic lines. We talk a great deal, and on many occasions, about the social dimension of Europe, but deliberately forget to point out that legislation on social affairs is just as important a constituent part of the acquis as are, for example, the provisions on competition.
The transposition of the social acquis has an importance extending right across Europe, as it can be a means towards achieving stability preventing potential conflicts. In view of this, I ask you to adopt the two amendments in the name of the Committee on Employment and Social Affairs, tabled by Mr Oostlander and myself.
In the time that remains to us before the candidate countries accede, much remains to be done in the areas of employment policy, economic policy and social policy. It is incumbent on those Member States that share borders with the candidate countries to support cross-border cooperation and press for advances in it. Workers in these regions must be helped to come to terms better with changes in the labour market. This alone will enable us to dismantle prejudices that still affect the freedom of movement of services and workers.
I wish to conclude by emphasising that, in any case, the candidate countries deserve the greatest respect for the efforts they have made to date with accession to the EU in mind.
Mr President, Mr President-in-Office of the Council and dear parliamentary colleague, Commissioner, ladies and gentlemen, enlargement is an historical and moral need and a unique opportunity to reconcile this continent with itself.
Underlying the debate we have held this morning and the debate we are holding on Mr Brok's report - whom I would like to congratulate on his work - is a need: to reflect in depth on ourselves, on our role in the world, on what the European Union project has been, what it is at the moment and what we want it to be within the context of an enlarged Union.
And in terms of this reflection, I believe the work of the European Convention is of fundamental importance and I believe we must seek a suitable formula for involving - as has been requested this morning - the representatives of the candidate countries in the work of the Intergovernmental Conference.
With regard to the short term, I am convinced that, thanks to the efforts of the European Commission, of the Member States and of the candidate countries, within a few weeks, in Copenhagen, we will be able to reach a reasonable and fair agreement. I also believe that we will be able, on the basis of equal, and therefore non-discriminatory, conditions for all, to mark the way, by means of the pre-accession strategies which have been expressed here this morning and by concluding the negotiations under way.
Nevertheless, Mr President, I believe it is important that we do not get bogged down in the immediate and the present. I believe that History is not only written as a narrative using the preterite tense. Because, if we do not have a clear vision of our future ambitions and projects, not only will we be unable to design our future, but we will also have great difficulties understanding the past.
Today, Mr President, History is being conjugated in the present tense. And, in this historic present we are living through, the European Union is taking shape as one of its main protagonists. Today it is presented as an economic, financial and industrial power, but it has a great and essential need to affirm its presence on the international stage and to provide itself with a security and defence policy which will allow us to confront the new types of threat, especially following the attacks of 11 September.
Mr President, we must overcome the challenges involved in enlargement, we must take advantage of all potential and all synergy, we must build a unified political and economic area which will bring together more than 500 million people, of which, in the initial phase, 300 will use the same currency. Mr President, I believe that, in summary, it is a question of us, with generosity and a vision of the future, being able, although figures are important, to put ideals before figures.
Mr President, Mr President-in-Office of the Council, Commissioner Verheugen, ladies and gentlemen, I would like to preface my observations with an expression of my own gratitude and that of my group, for this debate, and also for all the work of reporting on enlargement and of preparation for it, which I address to the Commission among others. To say this, Commissioner, is not just to pay lip-service, for we have indeed received all the information we needed whenever we needed it. We have carried on the debate in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and I also want to thank that committee's chairman, not only for his report but also for all the cooperation that was involved. It is my belief that all groups and all the political forces on the committee did their best to accompany this process in a critical frame of mind and have helped to make it, and enlargement, a success.
I have two specific points that I wish to address in addition to what my fellow-Members have said about the individual countries and also about the general aspect, which was apposite and intelligent. These have to do with two very real problems.
My first point has to do with Cyprus, specifically with the UN Secretary-General's proposal on the subject, which has been welcomed by all sides. There is, however, one item in Annex IX that could lead to misunderstandings; I refer to the proposals relating to Article 1(1) on a referendum of the citizens in this divided country when the Basic Agreement is adopted. The questions in this referendum are to be answered with 'yes' or 'no'. They deal firstly with the new structure of the state and then with Cyprus' accession to the European Union. It is my belief that the European Union ought, quite independently of this - I am glad that I can already expect something of you, Commissioner - to decide this question in accordance with the Helsinki accords, and Cyprus should have its say on the subject.
The second issue has to do with Turkey. I would like to remind you that we are not debating Turkey today, but are engaged in the debate on enlargement, and, although Turkey has had candidate status since 1999, it is not one of the countries expecting to accede in the immediate future. The Copenhagen political criteria have still not been fulfilled, despite Turkey's great efforts in that direction, the great successes it has had and the great progress it has made. I therefore see no reason to talk in terms of this or that date. Let me tell you this, Mr President-in-Office of the Council: fixing a date is not an issue, at any rate not for us!
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen and future fellow MEPs up in the public gallery, this is an historic day, a kind of preliminary celebration before the big celebration we are soon to hold together.
It is a celebration that will mark the end of the long journey we have made together with the goal of jointly achieving the unification of Europe.
Strasbourg and the region we are in were witness to the ways in which attempts were made to unify Europe in the past. All the anonymous graves in which thousands of French and German boys lie buried are a tragic reminder of the way in which violence and compulsion were used to impose European unity. The Berlin Wall, on the other hand, was, inversely, a way of preventing people from meeting and ideas from being shared. What is unique about the EU is the brilliant, but historically unusual, idea of bringing people together at the negotiating table instead of through trench warfare. My colleague, Mrs Paulsen likes to say that the EU is about giving power to bureaucrats rather than to soldiers, and that is quite a good way of putting it.
The EU consists, however, not only of bureaucrats but also of politicians with ideas and visions. The European Parliament's combined idea and vision has been the fact that it is convinced of the advantages of developing European cooperation together. With stubbornness and consistency, we have given impetus to enlargement by establishing clear dates, requirements and staging posts. There have sometimes been stormy moments for governments and domestic policy, but we have stood firm. Mr Brok's report is a clear expression of this agreement. The Group of the European Liberal, Democrat and Reform Party supports the report.
For ourselves as liberals, enlargement - or reunification - has been the issue to which we have given top priority for many years. It is a natural follow-on from the fall of the Berlin Wall and the breakthrough for democracy, freedom and the market economy in Eastern and Central Europe. The EU has for a long time been incomplete, with members only from Western Europe. It is only by acting together that we can defend and stand up for our common values and ambitions: freedom, democracy, human rights and a functioning market with growth and prosperity in a Europe that gives the citizen pride of place.
The major challenges to come - the environmental problems, cross-border crime, the role of Europe in the world and our responsibility for a more just world order - also demand joint efforts, such as the work on reforming the European institutions so that they become more democratic and efficient. I am looking forward to our new fellow MEPs' contributions and fresh ideas in this area.
Mr President, in a united Europe, we are all different, but we are of equal worth and must be judged by the same yardsticks. We liberals have stubbornly fought for a situation in which the Copenhagen criteria, especially the political criteria, are respected. Human rights abuses can never be excused, and we are delighted about the considerable progress that has been made in the candidate countries. We shall continue to monitor these areas, that is to say respect for minorities, press freedom and good governance in both the old and the new Member States. We think that it is in this way that the safety clauses should be used, that is to say through continuous examination of how we all apply and respect our common values. We must make demands upon ourselves, both in the old and the new Member States, which we must not see divided into A and B teams.
Many difficult issues have been resolved during the autumn. The Danish Presidency has made fantastic efforts, as have the candidate countries. Certainly, it would be marvellous if, at the end of the year, we could also see a solution to the Cyprus issue. I hope that everyone can contribute to such a solution. I also want to appeal for a clear and positive signal to be given to Turkey. The new government is worth much encouragement and support on our part.
Mr Brok's report should be interpreted as welcoming those of you in the candidate countries and inviting you to a celebration. It will be a celebration at which the division between 'we in the EU' and 'you in the candidate countries' ceases and at which we all become 'we in the EU'.
Mr President, Commissioner, Mr President-in-Office of the Council, it does not need to be repeated that this is an historic day, for this House at any rate. My group, too, sees the enlargement of the European Union as an historic opportunity, and a large majority of us will be endorsing Mr Brok's report. It is not entirely clear to me why you, Mr Haarder, like Mrs Malmström just now, spoke in terms of reunification. What is apparent to me from a reading of European history is that this continent has never actually been united. What is now underway is made all the greater an achievement by the fact that it involves uniting this continent for the very first time.
I do not want to sound too discordant a note, but I do at least want to mention three problematic aspects that lead me to be somewhat dissatisfied with the report, despite the general approval it enjoys. For a start, I find it regrettable that nearly all the amendments relating to the great social and employment problems engendered in the candidate countries by enlargement and the processes of transformation have been rejected. Too little attention is paid to these issues even in practical policy-making.
Secondly, my group continues to be dissatisfied with the way in which, in contrast to earlier accessions to the EU, there is no full guarantee that the new Member States and their citizens will enjoy equal rights from the word go. I know, Commissioner, that you have done a great deal for the public at large, but the egoism of a number of governments has prevented essential work from being done. I am well aware of the difficulties involved, but I find it rather problematic when legal and financial discrimination are not prevented from the very outset in a process of enlargement described as an historic task.
Thirdly, we regret the fact that proposals for further efforts in border regions have not been incorporated in the report. It is my belief that the governments responsible in particular, and quite possibly also the Commission, are doing too little in these regions to give real support as extensive changes take effect. The possibility cannot at present be excluded that at least some of these regions will become more like enlargement's transit zones. Quite apart from the practicalities of the problem, I therefore again call on the Commission and the governments to do everything possible to make what are at present border regions workshops for European integration and enable them to experience its positive effects on people and society, as the former border regions such as for example the Saarland, Lorraine, and Luxembourg so emphatically did.
Mr President, let us hope that Mr Giscard d'Estaing spawns as much discussion with his Convention proposal as with his remarks about the undesirability of Turkey becoming a member. All of a sudden, everyone is worked up about the question of whether it has been right or wrong to hold out to Turkey the prospect of membership. If the truth be told, the two extreme scenarios are not very helpful in this discussion. On the one hand, there are the people who go along with Turkey's membership, provided that all the conditions are met, and on the other there are people who say: no, never. In between these black and white views, there are a large number of people who are trying their best to introduce all kinds of shades of grey. The contribution by Mr Brok was a typical example of this. He is unfortunately no longer present, but if I have understood him correctly, he stated today that he believes Turkey should be given a chance. However, if Turkey met all the EU requirements, then Turkey would no longer be Turkey.
I plead with you, fellow MEPs, and Mr Brok, to stop playing this word game and stop clouding the issue. Yesterday, there was fog at the airport; today, you are producing fog in the Chamber. In the media, Mr Brok spelled out very clearly that he thought that the decision of 1999 to make Turkey a candidate was a mistake and that this mistake should be rectified. I applaud Mr Brok's flexibility and I also applaud his opinion here today, but this attitude as he expressed today is not compatible with the support expressed by himself as rapporteur, for one of Mr Ferber's amendments which states that a special relationship should be established between the EU and Turkey. This is an alternative to membership. I am opposed to this and I hope that Mr Brok is too, today and tomorrow.
I urge you to stop clouding the issue and to stop playing word games. If there is a difference of opinion among us, it is about timing and the different stages in the rapprochement between Turkey and the EU. This is then no longer a discussion about the purpose of all these efforts, namely membership. We should do away with those double agendas, the hypocrisy, the saying 'yes' and hoping 'no'. If we give Turkey the green light, this means that the EU will pull out all the stops to make it possible for Turkey to become a member at some point in the future.
What does this mean in practical terms? If the new Turkish Government were to seize the opportunities of solving the conflict in Cyprus, if that government were at long last to translate the reforms already decided upon into practice, if, in addition, that government wanted to carry out fresh reforms, as it announced this weekend, with zero tolerance towards incidents of torture, if the self-same government were to release prisoners, including the Sakharov Prize winner Lela Zana ? if all of this happened, then the EU would have no option but to keep up with that country. I should like to echo the words of Commissioner Verheugen in this connection. If the candidate countries move in the direction of the EU, then the EU cannot afford to stand still. This also means that the rapprochement between Turkey and the EU cannot be unilateral. As far as I am concerned, this means that serious thought should be given in Copenhagen to setting a so-called review date, namely a date, say in a year's time, on which we will reconsider whether Turkey meets all the conditions and all the political criteria and then, if this finding is positive, to have the courage to set a date for negotiations in the future.
Mr President, much work has been achieved in recent weeks to accelerate the enlargement process, but a number of difficulties have to be overcome before EU enlargement becomes a practical reality. We must not underestimate the challenges we face in the run-up to the accession of the ten countries to the European Union.
The EU Convention must remember that many candidate countries are due to hold referenda on EU accession. We should make this as uncomplicated as possible for the people of the candidate countries. That is where the EU Convention could be running into trouble: it is going too far ahead of the peoples of Europe. Are we seriously asking the candidate countries to ratify the Accession Treaty by referenda next year only to ask them a year later to ratify another EU treaty on more changes to the day-to-day operation of the Union? What would the people of the candidate countries be basing their decision in next year's referenda on? On the existing EU Treaties - including the recently ratified Treaty of Nice - or on an array of new proposals from the EU Convention? Have we not learnt anything from the recent referendum on the Treaty of Nice in Ireland? The Treaty was fairly modest by any standards, but it was very difficult to explain the issues to the people. We succeeded in part the second time round in explaining the Treaty, but the lack of understanding of EU issues is still prevalent.
However, some people at the EU Convention are rushing ahead with extensive reform in all matters connected with the day-to-day operation of the Union. We are presenting conflicting messages and proposals to the people of the candidate countries. In fact I would go further and say that the EU Convention runs the risk of blurring the enlargement process. I must remind the House and members of the Convention that the Convention is a consultative process - the real decisions should and must be made by the Council of Ministers.
Let us not underestimate the amount of work which must be completed before enlargement becomes a working success. The candidate countries must implement the full range of EU directives and regulations. The enlargement negotiations are broken up into 38 different chapters. It is going to take the candidate countries time to implement this full body of legislation. We all know that the accession of ten new countries is not an easy task. The pace of reform is the main issue. Diplomats and politicians cannot be allowed to run too far ahead of the people of Europe on the issue of future developments. We need to bring the people of Europe with us at each stage and we cannot take their support for granted.
From an Irish perspective, any future EU Treaty that appears to supersede the Irish Constitution will be extremely difficult - if not impossible - to sell to the Irish people. Any proposals that diminish the representation of small Member States within the EU institutions will fly in the face of the principles of equality that are the stated aims of the European Union.
Mr President, there is a great deal of commotion surrounding enlargement. As far as EU-fähigkeit of the new Member States is concerned, I can be brief: the Brok report offers a good insight into any remaining doubts on the part of the EU. The candidate countries must focus their efforts on certain areas. In addition, European and national politicians must clarify to their respective peoples the efforts that have previously been made by the candidate countries.
Another point is Turkey's candidature. In Helsinki, intense pressure on the EU meant that that country officially became a candidate Member. Ankara is now once again trying to press the EU for a date to open the negotiations. However, it appears clear to me that the EU should resist this pressure for the very good reason that Turkey is a country that does not fit into the EU. Although it is a democracy, it is certainly not a western one. Although it is a secular state, culture and history are very different from the current EU Member States, which bear the stamp of Christianity. We might as well delete the word 'European' if Turkey becomes an EU Member. In addition, Turkey has made some progress as a constitutional state, but not enough by a long chalk. I would, for example, remind you of the difficulties the Christians are facing in that country. The EU can offer Turkey closer cooperation in various areas, but the candidate status was a mistake that should, ideally, be put right.
The moment of accession, however, is not the EU's final destination. What kind of a European Union will we have following enlargement? A Europe that is capable of leaving behind old conflicts? A Europe that supports peace, solidarity and fair relations among its Member States?
To me, the ideas about the adoption of the Community method for the CFSP appear to be at odds with these principles. The discrepancies between the Member States in this area are simply too great. Integration in this area can for that reason only be achieved by means of coercion. It is not possible to build a balanced policy on this basis. Moreover, this area has a lot to do with our sense of identity, which only increases the potential for tension among Member States.
The countries in Europe should be vigilant about nationalism. However, it is also possible to develop nationalism at European level, whereby we only pursue the status of a world power to greater glorification of ourselves. Other large countries would then be suspect from the very start. This strikes me as even more harmful than traditional nationalism. Enlargement will hopefully bring with it some common sense on this score.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I believe that Mr Gawronski is right: it is the 15-Member State Europe which is likely to benefit most from enlargement. However, I feel it must be pointed out and, indeed, I hope the Council and the Commission will comment on this, that this is not the end of the process of enlarging the European Union. There are a dozen Caucasian and Balkan countries which are not even on the list of candidate countries, whose situation is not even on a par with that of Turkey, and they are countries which the European Union needs, just as it needs Turkey, not least in order to prevent the development of any tendencies towards fundamentalism, as a number of Members have said today.
We have heard the reports on each of the candidate countries presented, but I feel that it would have been only right and proper to give these ten countries which are about to join the Union a report on the current situation of each of the current 15 Member States. I feel that, from the economic perspective, it might have been appropriate for these countries to know that there is a danger of the European continent becoming 'Japanified', that Germany, Italy and France too are now incapable of carrying out the structural reforms that they have to, which, considering their size, could have an impact on the economies of the ten candidate countries.
It might also be in the interests of these countries to inform them that the legal systems in some of the 15 countries of the current Union are certainly not worthy of a democracy. I refer to Belgium and Italy but also to what might appear to be more minor cases, such as what is happening at this time in your country, in Denmark, President-in-Office of the Council, and I am referring, in particular, to the way that the authorities of your country are handling the matter of the detention of the Chechen deputy Prime Minister, Akhmed Zakayev. I do not think this can be justified in terms of respect for the rule of law.
We are talking about the Europe of democracies, but it may be that we should also be talking about the Europe of democracy. The democracy of this House, the democracy of the Council and the Commission, the democracy of the Union in general, would certainly not satisfy the criteria which we are setting for the candidate countries now. This is the issue being analysed by the Convention, an issue which I hope will be addressed and resolved with a decision to adopt the United States' approach, to adopt US-style democracy, not with a return to the European tradition which has done so much harm to our continent.
Mr President, as speakers have already said, this has been an historic day for the current process of enlargement. I would like to look beyond Copenhagen to see what is going to happen in the next stage.
Some speakers have raised the question of whether Valéry Giscard d'Estaing's comments about Turkey were outdated, whether this was the wrong message at the wrong time and whether, if Turkey should become a member, that would really be the end of Europe as we know it. He is right to raise this issue, because once we say yes definitively to Turkey and give it a date, how can we say no to Ukraine, Belarus and other countries which probably have more of their landmass within Europe than Turkey does?
Mr Rasmussen, Mr Watson and Mr Haarder have been very liberal in saying that once the political criteria have been met we can give a date for Turkey. What about the economic criteria in the Copenhagen Declaration of June 1993? Central to that declaration was the question of institutional stability, which we all seem to be forgetting as we go about welcoming countries into the Union. Do we really think that the Union is going to be stable once Turkey, and perhaps other countries, which will then no doubt be welcomed under the same criteria, have joined, and that the Union can then be effectively managed?
This question will be examined at the NATO summit on enlargement later this week in Prague. The question which people are now asking is whether NATO is really capable of acting and whether it will be really effective once it has more central and eastern European countries? The same applies to the European Union. The Helsinki Council made Turkey an official candidate country. So did the association agreement of 1961, but will the European Union, with Turkey as a full member, really be fully capable of acting and democratically accountable?
My thesis is threefold. Firstly, we should pause once the ten countries have come in and once we are completing the negotiations for Romania and Bulgaria. To set a date now, or even to set a date for a date, is premature. Secondly we must examine every single avenue, such as a special partnership with Turkey, before we commit ourselves to the full process of opening accession negotiations. Perhaps most important of all, the Copenhagen Council should set a process in motion, as Mr Prodi mentioned this morning, to consider our approach to future candidates seeking membership of the Union, so that we know how to deal with them.
In conclusion, the European Council, headed by the Danes, is sleepwalking into the future. It is easier for everyone to say yes rather than no, but at this stage it seems that no member of the European Council wishes to say yes to Turkey, but none wishes to say no either. Let us be clear in our thinking and let us have a clear strategy so that we can assure Europe's citizens that in ten years' time they will have a stable, prosperous and effective European Union.
Mr President, Mr President-in-Office of the Council, Commissioner, I confess to having been somewhat sceptical about the meeting with our colleagues from the candidate countries here in Strasbourg today, which could have been misunderstood as sending a message along the lines of, 'all our problems have been solved, and enlargement is going fine.' Thank God that was not the case.
It was truly moving to meet all these colleagues speaking different languages and to get the point across to them that there remains much to be done, and that there are still problems and tasks outstanding. It was also a good opportunity to set before them the fact that we too have a public to whom we have to explain the results of the negotiations and whom we have to win over. The process of adapting to the European Union's rules, the acquis communautaire, must be proceeded with.
This Parliament makes a good lobby for enlargement, but the conditions - including the financial ones - have to be right. Enlargement is, then, not a charitable act or a work of mercy. It is an attempt at constructing a shared Europe, and that on the basis of the European Union's progress to date, which has been the result of shared political endeavour. It is about reversing the effects of Yalta. It is also about overturning the wartime and post-war order, and I believe that to be in the interests of all of us.
To take an actual example, I do think that the Czech Republic, too, should be able to examine the past in a critical light and look to the future, just as everyone else should refrain from making political capital out of post-war events that, while comprehensible, are very much open to criticism. If we can convince both sides of this, then we can really build a new future.
I turn now to Turkey, a country which, during the summer, enacted a range of measures to set in motion real progress towards the rule of law and fully-fledged democracy. Admittedly, the legal measures do not go far enough and have not yet been put into effect, but the government has declared its willingness to do so and also wants to demonstrate its European orientation and its acceptance of the European norm whereby religion and the state are kept separate. Most of all, we look to this government to resolved the Cyprus problem.
Mr Elles, I consider it a dangerous initiative at this stage to do as one amendment proposes and put Turkey's chair outside the door and talk only in terms of a special relationship. Both Muslim citizens and citizens of Turkish descent have a place in the European Union.
I do not believe that we can decide today whether there are to be actual negotiations with Turkey or when they should take place. It is very much in the interest of all of us to encourage Turkey, and to demonstrate that Islam and a modern democracy can be put on an equal footing, and I reject anything that might be understood to be a disincentive to them to do so.
I will conclude by saying that I was in the Balkans at the beginning of this week, where I saw how enlargement evokes in people a degree of fear - fear of being left out, fear of being left behind. I ask the Commission and the Council to consider how, in the course of the next six months, they can generate signals that show that the Balkans will have a part in the enlargement process - not today, not tomorrow, but perhaps the day after that, if they do as the candidate countries have done and fulfil the same requirements. It would be a very positive step to send them a clear signal to this effect!
Mr President, the Cypriot accession will only have truly succeeded once we have seen a profound reconciliation of Greeks and Turks. Thankfully the proposals of Kofi Annan seem to be a sound constitutional basis for such a reconciliation.
The package borrows cleverly from the Swiss model of the system of government and the Belgian model for European relations. What is now upon the table seems the best possible deal that the Turkish Cypriots can ever expect. It provides them with the status of legal and political equality and protects their interests as the smaller community. It commits the refounded Republic of Cyprus to supporting membership for Turkey itself and its transitional arrangements seem to be able to satisfy most of the demands concerning property, residency and self-esteem.
Mr Erdogan, Mr Simitis, Mr Clerides and Mr Denktash must now prepare themselves to take a dramatic step towards integration and reconciliation and reject partition and revenge.
Mr President, for the first time in history, we are gradually unifying the continent. It has never once been unified. However, for the time being, the debate is merely about geographically extending rather than deepening the Union, which is why we actually want the Union. Political union, economic union, common social policy, integrated ecological intervention here and throughout the world, these are the real reasons we want the Union and I hope and believe in my heart of hearts that our honourable friends from the candidate countries want the same, rather than to discuss other, more minor considerations.
However, now that we are talking about enlargement, what enlargement really needs is equal treatment and respect for the dignity of others. And it does not always get it. We have not emphasised sufficiently, I think, even though it is in our resolution, that the unfair arrangement for the number of Members from Hungary and the Czech Republic must be removed as quickly as possible. It is absurd from every angle. I mean what are we doing, penny pinching? It is beyond me.
It is equally clear that, if enlargement is to succeed, it needs a clear time frame. Turkey has a right to know what the time frame is for its relations with the European Union. Bulgaria and Romania have the same right. Commissioner and Mr President-in-Office, the countries in the black hole in the Balkans have the same right and we say nothing about them, despite the fact that, whichever way you look at it, they are even closer, they are right at the centre of the continent of Europe.
Finally, to Cyprus. The time appears to have come for serious negotiation of a political solution. We must support these negotiations. We must hope they turn out well. However, one thing must be made clear, clearer perhaps than what we have heard here. No solution can be advocated or accepted which permanently deviates from the acquis communautaire. Transitional arrangements are one thing, and every country has experienced them at some point during enlargement, but they apply for a specific period of time and they have an expiry date. So if we want to move forward, we have to make that clear to all the interested parties. Otherwise, I think we shall undermine an endeavour which augurs very well for the future.
Mr President, Mr President-in-Office of the Council, Commissioner, although the start of the peaceful reunification of Europe was symbolised by the fall of the Berlin Wall, we now know from yesterday's Foreign Affairs Council meeting that it is on 1 May 2004 that the EU will enlarge towards the first ten candidate countries. We also know, however, that the transition, or rather the process of transforming the economies of the countries concerned, will take much longer. I shall simply point out that the official unemployment rate in a country such as Poland stands at 17% and that, in the year 2000, Poland's per capita GDP was equivalent to just 39% of the Community average. Therefore, with regard to the transition process, I am hearing many of my fellow Members stress - and they are certainly right to do so - all the conditions that the candidate countries must still fulfil.
For my part, Mr President-in-Office, I would like to ask you a very direct and very specific question about what the Council will do in response to the requests made last Friday in Warsaw by the governments of the ten candidate countries. I admit that I am no expert in this area, but I believe that their demands are perfectly legitimate: a financial package to generate macro-economic stability, a net financial situation which must be improved not just for 2004, but for 2004 to 2006 as well and, lastly, the full use of the Berlin budgetary facility. In my view, these demands are quite legitimate.
Fearing, therefore, that I did indeed hear the Danish Prime Minister say this morning that he was not intending to renege on the positions adopted at the Brussels European Council, I would like to know exactly if, in response to the legitimate demands of the ten candidate country governments, you are going to make a better offer than the one made in Brussels, or if you are going to stick with what was decided at that European Council. I believe that, in addition to the general points that you mention, there are specific demands that must be taken on board and which I feel have been articulated - I repeat - quite legitimately by the governments of the candidate countries.
Mr President, I welcome the opportunity to participate in this historic debate and I look forward to the day, which is now just around the corner, when the representatives of each of the candidate countries will exercise their full rights as Members of this House and in each of the institutions of the European Union.
I welcome in particular the confirmation by the Council of Foreign Affairs Ministers yesterday in Brussels of the full participation of the new Member States in shaping the Treaty that will follow the Convention. One of the key negotiating chapters remaining open relates to agriculture. The conclusions of the recent Brussels European Council clearly rule out any negotiation on the Berlin Agreement and Agenda 2000. This is the framework in which we must move forward to conclude the agricultural negotiations with the candidate countries. It is in the interests of all those countries which support a strong agricultural policy, be they existing or future Member States, to see the fastest possible integration into the common agricultural policy.
Mr President, I would like to address my first comment to you personally. I have a formal complaint to make, and I could just as easily do that in the form of a point of order. This point of order relates to Rule 117, which provides for the equal treatment of the Union's languages. Where equal treatment is not possible, on the display screens for example, a long-established consistent approach is used whereby we would at least use the language of the country in which we are sitting, so here in Strasbourg, we would use French.
Since yesterday afternoon, however, everyone can see that, on every additional display screen installed in the Chamber for the benefit of the new arrivals, the future members, only one language is used, that is, English. Many of us are upset about this, not just the French Members, I would add, but also MEPs of all nationalities, who do not want English to become the sole language of Europe.
I also noted down, only last night, ladies and gentlemen, a comment made by a fellow Member from Spain which was that the new members will think that they are joining not the European Union, but the Federation of the United States of America. I would ask you to forward this complaint to Parliament's Presidency.
It is also this fear that I wanted to express to you, on behalf of nine French members of my group, but also on behalf of many fellow Members. Are we sure that, by joining the European Union, in the form that it is, increasingly, assuming with each passing day, the candidate countries are entering Europe? Are we sure that they are not, in actual fact, relinquishing part of their European soul, through which they have often created the most fertile cultures? Are we sure that they are not victims of an intricate illusion and that, ultimately, they are not about to leave Europe to join an Atlantic universe, where differences, cultures, languages and, ultimately, the European heritage - with which they, like us, have been endowed - will be wiped out? The fact is that they belong to Europe; there is no need for this to be acknowledged because they have belonged, naturally belonged, to Europe for centuries. It must be clearly understood that they are European countries even if they do not join the European Union: we could even say that, if they do not join, they will without doubt be even more European than if they do.
In actual fact, the question is not the enlargement of Europe, which was carried out long ago; it is the enlargement of the European Union, in other words an organisation which is something entirely different and can even sometimes be the exact opposite.
It is out of friendship for these people that I am saying this to them, on behalf of many French people - I even think it is the majority of French people - who are opposed to this dreadful and virtually totalitarian idea of so-called European integration. My dear friends of the East, you are giving up your souls, your heritage, your cultures, your freedoms and, ultimately, your very interests and nothing is more telling, at the end of the day, ladies and gentlemen, than the linguistic aspect that I mentioned at the beginning of my speech. I shall also take this opportunity to complain to the Commission, represented here by Mr Verheugen, that, last February, it asked the candidate countries to communicate in English during the negotiation process.
This linguistic problem is a sign. The omnipresence of English points clearly to the trap: it is so very, very unfortunate, my friends from the countries of the East, that you are leaving one empire only to join another.
Thank you Mr Coûteaux. As far as your comments are concerned, may I assure you that everything you said has been noted in accordance with the relevant rule of procedure and will be examined by Parliament's services.
Mr President, on behalf of my colleagues from the MPF delegation, I would like to extend a warm welcome to the representatives of the States that will soon be joining the Union, and in doing so, rejoining their natural family, the great European family from which they were separated by Communism. It is in this spirit that we shall adopt the Brok report. I would like to take this opportunity to express one regret and voice one hope.
First of all, I regret that it has taken so long to re-integrate Europe since the fall of the Berlin Wall, even though European integration is so clearly part of the values of our civilisation, of the Christian heritage that we share. Today, two other countries, Romania and Bulgaria, are not able to join Europe for some years. So, why not send them a signal now, why not allow them to join without waiting for the Treaty on European Union in the strict sense, which would not pose a problem since it is a flexible intergovernmental treaty rather than a treaty on the Community?
Secondly, we are also voicing a great hope. We shall construct the new Europe together. If things continue in the same way as at present, we could soon have a super-State that seeks to make everything centralised and uniform, which disregards national democracies. It is a real danger. Furthermore, this morning again, we heard from those who believe that, after enlargement, we will need a tighter central locking system in order to respond to the greater diversity. Like us, many of the soon-to-be new member states condemn this tendency. We would rather invent a new, diverse, more flexible Europe where there is more freedom and that is based on a respect for the national democracies. This morning, we heard a representative from Lithuania express concern about what would happen to Lithuania's decision-making freedom when it would be represented by eight MEPs in a European Parliament with 732 members. This is a legitimate question that many countries, even the largest, should ask themselves. The only way to prevent democracy being diluted in the future, to avoid the impression of no longer controlling anything, is to increase the involvement of the national parliaments in the European decision-making process by giving them a genuine right to say 'yes' or 'no' to their countries taking part in this or that decision. In order to achieve this more free and more democratic Europe, Mr President, those who value the freedom of their countries, those who value their national democracy, and therefore those who value the true Europe should unite to defend their values.
Mr President, this is the eve of another remarkable event: the birth of the new Europe. The institutional reforms that it is the task of the Convention and the IGC to achieve, not least in order to reduce the risks and increase the opportunities for the citizens, are only the final, essential step before the reunification of our continent.
Ladies and gentlemen, we citizens of the Union must not underestimate the historic importance of this event. At last, after 70 years, the countries of Eastern Europe are being invited to become part of a major new leading force in international politics. In actual fact, this is not enlargement. Rather, we prefer to talk about unification, for the peoples of the Union are being reunited with the peoples of the former Soviet empire, who were isolated from the area of freedom, peace and progress by the Stalinist superstate. I hope that, in the Europe of the future, they will be able to continue to speak their languages, just as we want to continue to speak ours. They are just as European as we are. Prague, Warsaw and Budapest, and Sofia and Bucharest too are just as much European cities as Rome, Athens, Paris, Madrid or London.
I would point out, if I may, Mr President, as a citizen of Rome, that Europe has roots in Istanbul too, in the ancient city of Constantinople, the capital of the Roman empire in the East. That brings us to the subject of Turkey. I am firmly of the opinion that we must set a date before the end of 2003 for the start of Turkey's accession process. If we were to close the doors to this country, which did a great deal to protect Europe during the Cold War, that would be an error that would ultimately encourage the growth of Islamic fundamentalism. Turkish democracy has made a great deal of progress - with the abolition of the death penalty, for instance - although a great deal certainly still remains to be done.
We Europeans have a duty to help this country. We have a duty to facilitate this journey towards the new Europe of the future. Let us hope that Copenhagen sends out a positive signal to this effect.
Mr President, Mr President-in-Office of the Council, Commissioner, the enlargement of Europe brings us face to face with the historic question: we talk of enlarging Europe, but what exactly do we mean by Europe? I think that to interpret the Union as a reinstatement of a geographical entity would be excessively mechanistic. The European Union is, I think, a reinstatement of an historical reality which goes back three thousand years and which needs a new basis if it is to continue working. And all those who played a part during those three thousand years will, where they still exist, naturally have a place in modern-day Europe.
I say this because questions have been raised recently as to whether Turkey qualifies as a European country on the basis of geographical criteria. But of course the criteria cannot be geographical. Turkey is, without question, part of our history. May I remind you that when the crisis in the Ottoman Empire reached its peak in the nineteenth century, the European powers referred to the Sultan as 'the sick man of Europe', not the sick man of the Middle East or the sick man of Asia Minor.
What stands in Turkey's way is not its lack of European credentials, but its lack of democratic credentials and its expansionist foreign policy. Today there is cause for hope on both these fronts. The recent elections were another example of the Turkish Republic showing willing and demonstrated that a real, fundamental change of government is possible. All that remains to be seen is if permanent changes will be introduced which will consolidate democracy in Turkey and help satisfy the Copenhagen criteria. And, provided that the Copenhagen criteria are met, there will be no further obstacle to Turkey's becoming a member of the European Union.
As for the second issue, its aggressive, militaristic foreign policy, here too there is a criterion and that criterion is, of course, a resolution to the Cyprus problem, the occupation of northern Cyprus by the Turkish army. If, as it has been asked to do in European Parliament resolutions, Turkey really wants to help resolve the Cyprus problem on the basis of the UN Secretary-General's most recent plan, then it will start backing off in its foreign policy as well. This will bring about a peaceful revolution in this area, which will be especially valuable to Turkey, which has more need than anyone to carve out a democratic future for itself at last.
Mr President, the main question that came to the fore during today's debate was to what extent the candidate countries are ready for accession. We regret that the question as to whether the European Union is ready for it has not been addressed, or, if at all, only in passing. In the euphoria of the moment, we should not be blind to the various problem areas. I think that the main problem remains the funding of enlargement and, inherently linked to this, the reform of agricultural policy. I still regret that the necessary reform has been postponed to 2007. I also regret that it will be only in 2013 that farmers in the new Member States will receive the same treatment as do those in the present European Union. Current European agricultural policy, linking subsidy to production, is indefensible and unacceptable. It creates surpluses, keeps food prices high, damages the environment and is also detrimental to farmers in the developing world.
I think that we as Parliament should therefore continue to support Commissioner Fischler in his endeavours to achieve swift and thorough reforms in agricultural policy, with the subsidies being redirected to rural development and to the new Member States. We must avoid a two-speed Europe at all costs, with one speed for the rich countries of the current EU, which cling onto their privileges like grim death, and another for the poor countries among the new Member States which have the same duties but not, unfortunately, the same rights.
Mr President, the extraordinary debate has made it even more apparent how diverse are both the viewpoints on the process of enlarging the European Union and also the problems of its future form. Some things are seen as the report depicts them, but many get more critical treatment than they do in the report. Certain things were said which cannot go without criticism; when Europe's borders are at issue, anyone who simply casts doubt on everything done at Yalta and Potsdam, should know what he is doing. It is perhaps no disaster for an announcement to be made about the deferral of the deadline for accession, but elections to the European Parliament are to be held a few weeks after that, and it will be the Fifteen alone who will decide on the results of the Convention.
Above all, there are reasons of form and content for deferring the deadline. The problems still to be resolved are trickier than had been assumed. So it is that Poland and other states expect support for agriculture to be reconsidered and that they will not achieve parity before 2013. Fears that a first- and second-class EU could come into being have not been dispelled. Such fears are the natural reaction to great concessions being demanded of the candidates whilst there has been little or no negotiation of the transitional periods that are required.
Commissioner Verheugen has understandable complexes if he expects MEPs to digest 6 000 pages of text in order to confirm accession. We should, however, be asking ourselves what we expect of the citizens of the future EU if they have to deal with the same amount. It is incumbent on parliaments - the national parliaments and our own - to put our finger on what is wrong and demand an approach that will secure stability and equality and prevent us ending up going round in endless circles.
Mr President, this morning, I think that we indeed witnessed an historic moment, as all my fellow Members have said, when we welcomed our counterparts from the candidate States. I should like to raise a minor point, namely that of the interpreting. Instead of 11 official languages, we now have 20. This is a considerable step forward. We must congratulate the interpreting services, which have provided interpretation despite the testing technical conditions. As a native Catalan, it is my hope that, in the future, my language, which is spoken by 10 million European citizens, may also be recognised in this Chamber. I wanted to make this comment whilst we are examining the Brok report.
With regard to the aforementioned report, one of the Copenhagen criteria stipulates that the Member States must respect minorities and national minorities in particular, and highlights some of the progress which has been made by the candidate states. This must be welcomed.
The report neglects to tackle some of the difficult points, however. For example, I know that in some of the candidate States, administrative cuts have been implemented in such a way as to dilute the national minorities, whereas in other candidate countries, conditions are being imposed with regard to the formation of political parties in such a way that minorities cannot form one. And, lastly, there is the problem of the Bene? decrees which unjustly exploited these minorities in 1945, a crying injustice, which is still an issue today and which must one day be rectified. It is true, Mr President, it is true that, before we start giving lectures, we should take a look at ourselves. When I say 'we', I mean the Member States. For example, could a State which today refuses to ratify the European Charter of Linguistic Rights join Europe? This is a question that we could ask, like many others, and that is why I believe that we must assess the Copenhagen criteria with a degree of indulgence and throw the doors of our Europe wide open.
Thank you. Your comments have been noted.
Mr President, we have not been sparing in our criticism of enlargement and we have often expressed concern, including in the Chamber of the European Parliament, at the problems it poses for the labour market - with the risk that it could upset the balance of the system of small and medium-sized businesses in Padania with very dangerous consequences - and at the fears, which we see properly addressed in the Brok report, that the inadequate legislation and the political traditions of some of these countries may mean that the necessary facilities are not in place or there are insufficient facilities to provide effective protection against the expansion of financial and Mafia crime. We do, however, want to take this opportunity to welcome and extend a brotherly hand to the free peoples who succeeded in preserving their cultural identity even through the terrible years of Communist oppression, who are joining Europe, just as we did ourselves, certainly not in order to accept, after so many years of dictatorship, the diktats of the standardisation imposed by globalisation or of political correctness, or to be subjected to centralism once again. We are counting on them to help us in these battles, to help us preserve the Christian nature of the Europe of the peoples and regions which we are trying to create.
As regards the extremely sensitive subject of Turkey - which has been emerging at intervals throughout this debate, never far from the surface - we want to emphasise strongly the courage of the chairman, Mr Giscard d'Estaing, who has caused a ripple in the waters of the often over-cautious debate on European politics, stating the plain facts as they are, as we all know them to be, as is clear from all the history books studied by all the students of all European countries, namely that Turkey is not part of Europe historically, geographically or politically and that it does not satisfy the political accession criteria laid down at Copenhagen on human rights, fundamental freedoms or even freedom of religion. This is a country, a regime which has yet to resolve the historical issue of the annihilation, the holocaust of the Armenian people and which has made still less progress in terms of recognising the rights of the Kurdish minority, it is a country which it is legitimate to define, with all possible respect and all necessary diplomacy, as a kind of Mediterranean Columbia: it is home to one of the most dangerous Mafia groups which organises drug trafficking at international level.
In other words, we feel that political union with Turkey is out of the question, not least in that, if Turkey were to become part of Europe, the European Union would then have direct borders with Iraq, Iran and Syria.
Mr President, Mr President-in-Office of the Council - I should also have been pleased to greet the Commissioner, ladies and gentlemen, I should just like to concentrate on a topic that has already been mentioned, but I should like to address it in a markedly different way. I think that we, as the European Parliament, must seriously ask ourselves how we intend to deal with such an important country as Turkey in the long term. I think we have to give very serious answers to a few questions here. The first question is, do we really want to hold up a mirror to Turkey's progress reports year after year and say to it: sorry, you're not ready yet? Do we want to permanently tolerate a situation where the European Union's common foreign and security policy is handicapped by being unable to make use of NATO resources because the Turks could potentially use that to blackmail us? Before Turkey becomes a member or whether or not full membership of the European Union becomes a possibility, should we not rather be looking for answers to the question of how we can even today help the European Union to build special relations with Turkey, thus enabling us to seriously address all the questions that we need to answer jointly, quite specifically in the field of foreign and security policy?
I therefore call on my fellow Members to give very serious thought to this issue and then perhaps after all to accept the PPE-DE motion on this very subject and vote in favour of it. I am referring to Amendment No 7, which says that we must start building a special relationship with Turkey now so that we can solve all our common problems together. We should not wait until Turkey's situation in regard to human rights, democracy, and so on, is such that it can seriously be regarded as a candidate country. I should be pleased if this House would support this urgent matter so that we can achieve good cooperation with this important part of Europe.
Mr President, although we meet together this afternoon as representatives of the Member States , our concern is obviously for our friends, the candidate countries. This morning's meeting was a wonderful and very positive symbol. However, the job is not finished. Like everyone, I hope that the negotiations will finish in the next few weeks and that they will have a positive outcome. In this respect, I regret the importance given over to financial concerns. Far from advocating a wasteful attitude - I am certainly not supporting the idea of reckless spending - our governments and ourselves must show some generosity and vision. 'Realpolitik' is not necessarily synonymous with greed. There is a risk that inadequate budgets will hamper reforms in Central Europe and we may pay a high price for this in the future.
The accession of our friends to the EU will not spell an end to the difficulties. My main concern is for public opinion and the state of mind of others. Thus, in our countries, there is still a great deal to do so that our citizens understand the profound meaning of the EU enlargement. For now, they are more or less blinded by complicated calculations and, ultimately, cannot see the wood for the trees. I fear that there is a degree of confusion in the candidate countries over what the European Union really is, over its fundamental objectives and what it means to have a will to live together whilst consenting to sovereignty being genuinely delegated. For countries that are fervently attached to their independence and their freedom, becoming a member of the European Union is a very beneficial - and I am not a Eurosceptic - but very considerable step. I regret that the negotiations, based on the Copenhagen criteria, have somewhat neglected this aspect of things, the greatest part being devoted to the technical, and particularly, the economic aspects of the dossier. Following accession, however, we must continue our work to enlighten and convince people throughout the enlarged EU.
As the Commissioner himself said earlier, this subject is not simply about technical issues, it is also about our soul.
Mr President, with the enlargement of the European Union the border we share with Russia will lengthen and we will have several new neighbours. Our new neighbours are also likely to apply for membership and enlargement will continue.
It is very important for us all that our external border is both open and secure. No new barriers must be put up in Europe that would be a hindrance to relations and cooperation with other countries. We also have to level out the economic and social differences that exist between the Member States and our neighbouring countries. This is especially important for Member States situated on external borders.
As enlargement proceeds we have to establish a new policy for a larger Europe, one that incorporates both bilateral relations with our present and future neighbours and developments in multilateral cooperation, for example, within the context of the Council of Europe and the EEC.
This morning some Members of the European Parliament were trying to lecture Members of Parliament of the new Member States, saying they must be prepared to give up their own country's right of self-determination and accept that the Union will develop into a supranational federation. I do not agree with such points of view. An enlarging Union must be a democratic confederation of independent states led by a Council of Ministers that represents the Member States.
Mr President, these are without doubt important times. This is an important session, a report with many positive points by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and a very important time for one of the candidate countries, Cyprus.
I think that, although there may be good prospects, there are also question marks. I have two questions. The first is addressed to the President-in-Office of the Council, Mr Haarder. Mr President-in-Office, there are two parallel procedures here, the integration procedure and the negotiation procedure based on the plan put forward by the UN Secretary-General, who is using the Copenhagen Summit as a cut-off point and one of whose conditions is that both sides sign up to the original version of his plan. Yesterday was the deadline for a verbal reply; the Republic of Cyprus has said yes but there has been no reply from the Turkish-Cypriot side, perhaps because Mr Denktash is ill. My question is this: if this state of affairs continues, by which I mean if there is no reply from the Turkish-Cypriot side and this uncertainty persists, can the presidency of the Council assure us that the first decision taken at the Copenhagen Summit will be the decision to integrate the Republic of Cyprus on the basis of the Helsinki resolutions?
My second question is addressed to Mr Verheugen, who is absent, which is somewhat unusual. He is generally punctilious in attending our sessions. I trust that his colleague will pass my question on to him. The Annan plan, which contains a number of interesting points, places quantitative restrictions on the right of establishment, on property rights and on the right to elect and be elected of the citizens of both sides, who may apply them for ever, not just for a transitional period. For ever! That is a violation of the acquis communautaire. A Finnish national, for example, will have more rights in the Greek-Cypriot state than a Turkish Cypriot and a Portuguese national will have more rights in the Turkish-Cypriot state than a Greek Cypriot. This is clearly at odds with the acquis communautaire. Does the Commission intend - and I should like a reply to this question from Mr Verheugen when he arrives - to intervene in a positive and constructive manner in order to ensure that the Annan plan is in line rather than at odds with the acquis communautaire?
Mr President, I have had the privilege of working for the past three years on the EU-Lithuania Joint Parliamentary Committee, where we have had to deal with several difficult issues which have already been mentioned, so I will not repeat them.
The determination of the candidate countries to overcome these problems and work positively has resulted in incredible progress. For a small country like Wales, which I represent, it is also significant that many other small countries will be represented here in the European Parliament in their own right. The Group of the Greens/European Free Alliance wants a Europe in which these small nations and regions play a significant role and where, at a future date, countries like Wales will have the same rights as our friends from the ten candidate countries. They must ensure that there is respect for minorities and that further steps are taken towards regionalisation. Europe is becoming more diverse, not just economically and socially but also linguistically, culturally and politically, and we welcome this. We must work towards a real Europe of the peoples, with equal rights and equal respect for everyone.
Mr President, paragraph 46 of the report calls on the Council's Working Party on Nuclear Safety to report to Parliament on the implementation of safety measures for Temelin before accession negotiations are concluded. This requirement is proper and important because the operators are currently not even satisfying key minimum safety requirements such as renovation of the much discussed 28.8 m level. The much criticised quality of unsafe valves has not been improved either. The pipes still do not have a second protective coating as European standards require. The first protective coating is inadequate in any case.
The Temelin nuclear power station does not therefore at all satisfy the conditions laid down by the Council working party as agreed in the Melk Process. If this is disregarded, the Commission's attempt, early this month, to create new safety standards for nuclear power stations can be considered a failure from the outset.
Mr President, Commissioner, Mr President-in-Office of the Council, Members of this Parliament and colleagues from the candidate countries, may I extend a particularly warm welcome to our Latvian colleagues who were elected to their country's new parliament early in October this year. I welcome them so warmly because I have felt very involved in their efforts and in their work for many years.
On days like today I ask myself - and I am sure I am not the only one to do so - what has particularly impressed me about the enlargement process in the last few years. Of the very many remarkable achievements, one is very seldom acknowledged. Many reports by the Commission or Parliament contain a short sentence that is pregnant with meaning - a sentence that rarely receives comment and where the attention paid to it bears no relation to its significance. That sentence reads quite simply - and it applies to all ten candidate countries: 'The political conditions for accession are satisfied.' That means the first and for me the most important accession criterion formulated in Copenhagen is not an obstacle.
I do not take this fundamental assessment for granted. We ought to express our appreciation to all our colleagues in the parliaments and governments of the candidate countries for having stuck fast to democratic principles even in difficult situations. The cultivation of democratic relations cannot be taken for granted in times of upheaval and reorientation, in times of enormous economic problems and radical changes in circumstances. After decades of dictatorship, the people have shown what the political priority must be: democracy and freedom take precedence; they must be cherished and safeguarded.
Mr President, we have arrived at a crucial milestone in the history of Europe. I think that all of us experienced a pleasant buzz during this morning's meeting. From 1 May 2004, the Community will include no fewer than 25 countries. Almost the whole of Europe will now be united as a community. Ten candidate countries have essentially completed their preparations for membership. It has been a demanding and often painful process for these countries. They have still to develop the administrative and judicial capacity needed for implementing and complying with EU legislation in purely practical terms, for example in the areas of agriculture, food and the environment. That also applies at regional and local levels.
One of the things I believe is that it is important for there, in actual practice, to be compliance in all the sectors with the requirements for the integration of environmental and health protection. That especially applies within agriculture and within infrastructure development. It is a requirement that applies not only up until the accession of the new Member States but also, and most significantly of all of course, after that date. Within the framework established as recently as at the Brussels Summit in October, the conditions of accession are now finally to be agreed for each individual new Member State. What is fundamentally required in the negotiations is a high degree of flexibility, as well as of solidarity both with the candidate countries and, reciprocally, between the Member States. We must see to it that the new Member States are guaranteed fair conditions of competition so that their accession to the EU can make a positive contribution to the development of the countries' prosperity. Moreover, I say this partly because only a positive and convincing endorsement by people at the forthcoming referendums will put this important enlargement in the proper perspective. I am convinced that the Danish Presidency and Commissioner Verheugen have the flexibility and the attitude of solidarity that will make it possible in Copenhagen to take the final decision on accession for each individual country, and if not on 12 December, then on 13 December.
Mr President, the youngest generation can hardly imagine a continent rent asunder and the permanent threat of war between East and West. The people of Central Europe cut down the barbed wire themselves and, since then, the candidate countries have made significant progress. Despite this, we should not underestimate the amount of work that still needs to be done in the areas of good governance, corruption, human trafficking and minorities. Today's celebration marks the beginning of the home stretch, but the finish is not in sight for another two years. It is disappointing that some parties, such as the People's Party for Freedom and Democracy (VVD) in the Netherlands, should seize upon enlargement as a means of regaining voters by exploiting public fears. These people are being badly informed. Responsible politicians point out not only the problems of enlargement, but also its great benefits. Populism is the new epidemic, which must be fought with liberal means and should not be encouraged. The European Union is itself incapable of preparing effectively for enlargement. The very narrow-minded French national self-interest makes the implementation of agricultural reforms impossible . Moreover, a division on the subject of Turkey's accession is once again looming in Europe and in this Parliament. The invites have been sent; neither Giscard nor the Pope can retrieve these now from the post boxes, but it is too early to set a date for the start of the negotiations. We refuse to join forces with a country that still condones torture. For the coming generations, the greatest threats are outside our continent; here, peace appears to be guaranteed.
Mr President, I have often, in this Assembly, had the opportunity to quote from the excellent Norwegian handbook for mountaineers. The eminently simple message is that, in the event of discrepancies between the map and the terrain, it is the terrain which should be followed. There are many examples, both in this House and in the European Union as a whole, of this fundamental rule's not being taken note of. Life goes on behind a veil of illusion, and the most striking example I have experienced is probably, in fact, this debate.
None of the fundamental problems of what is termed eastward enlargement has been solved. On the one hand, there is no doubt that the economic realities will entail our maintaining the tradition, going back many years, of Western European exploitation of our Eastern European neighbours, involving differences in wages, differences in capital and so on. On the other hand, the adjustment taking place is an expression of the demand for an infrastructure, which was referred to by my fellow countryman Torben Lund and which is a long way from being in place. What is required is simply unfeasible. Let me just add that our excellent Minister for Europe is a terrific songwriter but that songwriting ability is not enough in this context.
Mr President, Commissioner, this is an exceptional day for the nations of Europe, for we are undertaking - during peacetime - a process of enlargement, nay, of reunification which could not have been contemplated during the last century. It is a unique moment and an opportunity for everyone, members and future members of the Union alike, as Europe's history and diversity enshrine some fundamental values.
Europe is at a crossroads. It has a larger population, it is more powerful and has more solidarity - it can still change world order. This Europe is capable, as long as it has the strength and the courage to do so, to put the individual back at the heart of the planet, to integrate the social and environmental dimension in all its decisions. The plan for sustainable development based on solidarity must be affirmed as the Union's objective. Together we will succeed. Europe will be what we make of it: either an average power, entrenched in its egoisms - the egoisms of nations that have provided the countries involved in enlargement with only EUR 25 million whereas the Marshall Plan granted them EUR 97 million, or a Union promoting its political, social and environmental values.
For my part, ladies and gentlemen, I believe in the future that we are shaping, particularly with regard to the considerable efforts on the part of the candidate countries. It is our turn to put our words into action.
Mr President, Commissioner, I should like to deal only with the subject of internal security, because this security is very valuable to us, to the citizens of the European Union just as much as to the European Union as an economic location. One of our objectives with enlargement must be to gain more security by having a common strategy, a common policy in fighting against corruption, international crime, illegal immigration, and the like.
All the candidate countries have made tremendous efforts in the preparation process to bring internal security up to a high standard. The European Union has been actively helping them in this with various programmes. The Commission makes an annual review of the progress made. Some have made a great deal of progress, while others sadly still have ground to make up.
Without naming any countries, I should like to draw attention to some of these shortcomings. At one point in this report we read that increased efforts are needed to fight corruption and economic crime, which continue to give cause for serious concern. Or that there are still deficits in the approximation of laws in the area of money laundering or the protection of financial interests. Further on it says that particular attention needs to be paid to combating drugs and smuggling, fraud, corruption and organised crime, or that efforts to combat organised crime must be stepped up.
These are quite specific points that show where individual candidate countries still have to make enormous efforts.
As the candidate countries are represented here today, I call on you all to do everything to remedy the shortcomings that still exist and to ensure that the enlarged Union remains a union of security.
I am sure that, with all the support you are receiving, you really will be able to work off these deficits and reach the objectives. That would be in the interests of us all.
Mr President, Mr President-in-Office of the Council, Commissioner, together with Mr Oostlander I have for many years now had the privilege of following the accession process from the point of view of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. The written report says what still now remains to be done. Unlike Mr Pirker, I should like to emphasise the tremendous progress that all the candidate countries have made in this area that is as broad as it is difficult - and in which they have also been supported by the Commission and our Member States: the abolition of the death penalty, which still existed at least in the laws of a few candidate countries, discrimination against various minorities, Russian minorities for example, the improved integration of Roma minorities, the construction of a democratic police and democratic criminal prosecution authorities and other important authorities in the justice and administration sector and much more besides has been achieved by really unparalleled efforts.
This has been the case in all the candidate countries, to a greater or lesser extent to be sure, but it is particularly true of the Czech Republic, which is particularly close to my heart. I therefore find it all the more regrettable that the present Austrian Government is showing no recognition of the positive things that have been achieved and that at least one of our ruling parties is trying to win votes for itself with anti-Czech slogans in the current election campaign. They are of course focusing on the past again. I hope that after Sunday's elections we will have a government in Austria that makes the common future of the Czech Republic and Austria central and stands in the way neither of the enlargement nor of the deepening of the European Union.
Mr President, this is a period when we confirm the end to historic divisions. Firstly I would like to say a word about Cyprus and urge a positive response from the Turkish Cypriot authorities to the Annan plan. I realise that Mr Denktash is sadly still very unwell, but it must be possible to signal agreement on this plan as the basis for negotiation. I know the majority of Turkish Cypriots want that positive response.
Secondly, I urge support for Amendment No 24 to the report, tabled by the ELDR Group. This calls for the transformation of the accession monitoring process into a system of mutual peer review applicable to all Member States, old and new. This would ensure respect for democratic accountability, integrity of public administration, non-discrimination, civil liberties and the rule of law.
We need to invest money, time and effort in our systems of democracy and justice throughout the European Union. The existing 15 Member States are certainly not perfect and we need to invest at least as much as we do in our agriculture. We spend a lot of time talking about agriculture and structural funds. We need to spend at least as much time talking about the underpinnings of democracy and justice in all our Member States, through mutually constructive evaluation.
Mr President, I am in favour of the enlargement of the European Union to include the whole of geographical Europe and beyond, but if the major powers that dominate the European Union enlarge it, it is not out of generosity. Their industrial and financial groups have already got a grip on the economy of Eastern European countries and enlargement is the ideal means whereby this grip may be tightened. Accession to the European Union will not protect the workers of these countries against unemployment that is already high, the low wages or the reduction of social protection schemes and will not prevent peasant farmers from being driven from their land. These countries will not be integrated into the European Union as equals, but as subordinates subject to the decisions of the major powers and the domination of large employers in France, Germany or England. The workers will have to work for Western companies, earning noticeably less than the already inadequate salaries of their Western counterparts .
Furthermore, it is indeed scandalous to note that, for several years, the citizens of these countries will not be able to enjoy the same rights to movement and settlement enjoyed by current EU citizens. That is why when these countries join the European Union, I shall welcome the workers and the working classes and express the hope that in future struggles to change our lot, we shall be fighting side by side.
Mr President, ladies and gentlemen, in general I welcome Mr Brok's report. I also want to say thank you for all the work that has been done by the Commission, the European Parliament and, especially, the candidate countries in order to make enlargement possible. Today, I nonetheless want to draw attention to the sustainable development strategy adopted by the Gothenburg Summit and also to the UN's environmental management programme adopted in Johannesburg. The EU has promised to take the lead in implementing this management programme.
The trend towards ecologically sustainable development must now show itself in all the EU's policy areas and in all the plans and programmes aimed at meeting the need both for a change of direction in the EU and for environmental investment in the candidate countries. There must therefore be a considerable increase in the proportion of resources from the structural funds and from the common agricultural policy that are to be set aside for the environment. Up until 2006, approximately 10% of the structural funds are to be set aside for the purposes of environmental infrastructure, for example the cleansing of waste water. It is also necessary for environmental impact assessments to be made of the agricultural and structural policies, something that is also pointed out by the European Parliament. That comes into force in the Member States in 2003 and is absolutely necessary if we are to bring about sustainable development throughout the enlarged EU.
Mr President, I warmly endorse this report and I would like in particular to speak on the issue of Turkey, given the recent unfortunate remarks by Mr Giscard d'Estaing.
I consider these comments from the chairman of the Convention unacceptable and inappropriate. I take particular exception to his comment that people who backed Turkey's accession are 'the adversaries of the European Union'. I support Turkey's membership of the EU, but only on the basis that they fulfil the Copenhagen criteria.
I do not subscribe to the narrow view that the Union is a 'Christian' club, I prefer to see it as a pluralist entity which reflects the diverse nature of the EU as it exists today, even before further expansion.
I have always believed that Turkey's accession would provide an important bridgehead between the West and the Islamic world. Since 11 September this has become even more important. Eventual Turkish membership would demonstrate the ability of western democracy and culture to co-exist and fully cooperate with the Islamic world.
The recent change in government in Turkey in no way alters my view. The people have spoken and we have to accept their verdict. I welcome the strong commitment given by AKP deputy leader Mr Abdullah Gul during his recent visit to Brussels to continue with the reform programme.
However, before a date can be set for the commencement of negotiations for entry, further proof must be forthcoming that this reform programme is being implemented. Releasing political prisoners, ending torture, subjecting the security forces to the rule of law, respecting the rights of the Kurdish minority and other measures relating to the Copenhagen criteria are sure steps to securing the date for accession negotiations.
Progress on this lies in the hands of the incoming administration in Turkey, not the EU.
Mr President, Commissioner, Mr President-in-Office of the Council, as chair of the Committee on Women's Rights and Equal Opportunities of the European Parliament, I should like to say that I am delighted that, as far as enlargement of the Union and laying the foundations for a real united Europe based on our common values is concerned, we have at last turned into the home straight.
As we do so, I feel that the women of Europe have a very serious role to play and that it is high time, in the run up to the new constitutional Treaty of the European Union, that we placed respect for women's human rights and the practical application of the recognised principle of gender equality in all sectors of economic, social and political life in Europe at the top of the political agenda. Unfortunately, we are still a long way from this vision, as was perfectly clear during this morning's debate in the Chamber, when the list of speakers looked more like the membership list of a gentlemen's club to which women guests are occasionally invited.
I am acutely concerned about the position of women in many of the candidate countries; their situation has not improved with the changeover to a free economy. Unemployment has risen and wage differentials have increased. Infrastructures for caring for children and the elderly are deteriorating, while trafficking in human beings, trading in women and children by international organised crime gangs, has taken on explosive proportions.
We in the Committee on Women's Rights have repeatedly emphasised that efficiently applied measures to combat the sexual exploitation of and violence against women must be at the heart of the enlargement process. We would again point out that parties and governments need to promote the equal participation of men and women in decision-making procedures. There is no such thing as a credible policy which does not promote gender equality in decision-making procedures and future planning. Parties and governments should field the same number of men and women candidates in the 2004 European elections. Enlargement gives us the opportunity to sink the foundations of democracy even deeper. I am also convinced that gender equality is not a superfluous luxury; it is a basic necessity if we are to improve the quality of our decisions, improve our understanding of contemporary problems and make our democracy function more efficiently.
Mr President, I should like to take this opportunity, also on behalf of the Dutch Liberals, to express our support for the enlargement by the twelve countries with which negotiations are now under way. This is for historical reasons, which were repeated over and over again this morning, but also for political, economic and cultural reasons. We are in favour of enlargement, but I think that we should not further cover up the issue, which is made all the more pressing by the additional problems that the Big Bang will bring with it. Being a Member of the European Union is more difficult than becoming one. Most candidates seem to be making sufficient progress, but some of them have serious problems, particularly in the field of corruption, implementation of the acquis, administrative capacity and independent financial control. Whilst the Commission's progress reports are excellent, we are not yet convinced that the accession of all ten will be able to take place in 2004. We will evaluate this at the end of the negotiations.
The Commission's regime of progress monitoring and safeguard clauses can sometimes provide the answer, but this fine instrument can only be deployed to a limited extent. In countries where the rule of law does not prevail, the safeguard clauses will not be of any help. What is the Commission's view on this? After all, what does the EU stand for if essential principles such as the rule of law are not in place? We take the view, moreover, that these conditions should apply not only to acceding countries, but also to the current Fifteen. A positive example is the report by Mr Jan Mulder in the Committee on Budgetary Control.
This brings me to the final problem, that being that the EU's internal decision-making process is far from structured. We would like the forthcoming IGC to have an outcome that contributes to solving all kinds of bottlenecks, such as codecision of Parliament and the Council, public access to the Council's legislative meetings, repeal of the right of veto in the Council and the election of the President of the European Commission by the European Parliament or by the electorate. If, as in Nice, the IGC does not solve institutional bottlenecks, is there a plan B we can fall back on? This is a question for the Council. At any rate, we should, above all, vote in favour of a fair-minded enlargement in April 2003.
Mr President, talking of democracy and enlargement, I have just received a message that a journalist and members of Rifondazione have been expelled from Prague, where they had gone to take part in a demonstration against the enlargement of ????. I condemn this move.
The European Union is neither a charitable institution nor the champion of prosperity and freedom for the people. It is a depressing mechanism for defending the interests of big business, it is the European outpost of the global imperialist system, which is hitting out at workers' rights and building up an army and repressive mechanisms to silence any opposition.
The objective of enlargement is to fill the vacuum left when the socialist system was overturned in Europe, witness the cries of revenge heard in the Chamber today. The objective is also to strengthen the new bourgeoisie, fretting about its sovereignty as people become more and more aware of what they lost along with socialism. At the same time, NATO is being extended eastwards and taking on a more aggressive role with the full support of the United States.
The nature of the European Union and the experience of the people in my country during 22 years of membership is such that we cannot conceal the truth from other people; we are compelled to warn them of the consequences of their incarceration. Despite expectations of prosperity cultivated by propaganda, the consequences of integration will be catastrophic for the economy of these countries, where production is still far lower than it was during the last years of socialism. The European Union already has a balance of trade surplus of EUR 30 billion a year, in other words instead of financing it is being financed.
As far as Cyprus is concerned, it is common knowledge that the Annan plan, which has the full backing of the United States and the European Union, is a far cry from the framework of the UN resolutions and the cross-community agreements reached so far, which have been dumped in the bin. It is a disguised form of confederation, which will result in institutional recognition of partition and acceptance of the fait accompli of Turkish invasion and occupation. This fact has wider implications because it is tantamount to acceptance on the part of the UN itself of the use of military violence to achieve political aims and move borders. This development is the direct consequence of the procedure to integrate Cyprus into the European Union, the G8 resolution and the Helsinki resolution and our party warned of their consequences a very long time ago. It may well be the first time in the 84-year history of the Communist Party of Greece that we are unable to express satisfaction at the fact that our predictions have come true.
Mr President, as a Pan-European it has been my privilege to work towards this great day since the 1970s. Otto von Habsburg was here today, he has been mentioned several times and I was able to accompany him all along the way. I celebrate this day, which is a great day for me.
As the son of a Bohemian family, I am also glad that a member has spoken Czech here for the first time today, my friend Daniel Kroupa. He is in the tradition of that great social democrat Jiri Pelikan, who was here as a Czech in exile following the first direct elections of Members of the European Parliament. There have also, however, always been members of Bohemia's second ethnic group here, the Sudeten Germans. I am thinking of Volkmar Gabert and Egon Klepsch. I, too, am part of that tradition; we have always seen ourselves as Bohemia's ambassadors here.
The Pan-European idea originated in Bohemia 80 years ago; Bohemia is the heart of Europe. That is why I regret the fact that, at the start of this year, there was suddenly talk in Prague of defending the post-war order. We do not need a post-war order in Europe. We do not need a wartime or pre-war order either; what we want to build at the start of the twenty-first century is a new, equitable order of nations, built on reconciliation, on healing of the wounds we have inflicted on one another, on justice, on mutual respect and mutual recognition. I therefore call on the Czech authorities to cast unjust decrees like the Bene? decrees on the scrap heap of history where they belong.
Let us join together in building a new Europe where the peoples live together as equals, where ethnic groups and minorities are protected, where the European cultural diversity that was expressed so impressively in the speeches here this morning is respected.
Mr President, I want to thank the rapporteur for a typically sound report.
This is an historic day in Parliament. Enlargement is the largest issue we have to work on within the European Union. Europe will in that way become more secure for future generations, and democracy will be stronger in our part of the world. In certain quarters, a number of people are, however, sceptical about this cooperation, which has been accused of being only for the richer countries in our part of the world. Now, we are opening up that cooperation to all the countries in our part of the world and showing that it is an option for the whole of Europe.
I share the view expressed by quite a few other speakers that we can all become winners in this situation. Clearly, enlargement will entail short-term costs, but I am completely convinced that we shall see financial gains. I myself come from the Baltic region. I can envisage the economy growing in our part of Europe, thanks to enlargement. In the area of environmental policy, the major gains will be made through our taking measures in those countries that are now becoming members of the EU. It will be of benefit to them, and it will be of benefit to ourselves. The same applies in the area of the labour market where there is a risk of jobs' moving as a result of poorer conditions. That situation will be improved through our all obtaining common minimum conditions. The other day, I was at a seminar on the subject of cross-border crime. Through close cooperation, we shall resolve this issue too.
We all of us have the opportunities to become winners, both the existing EU countries and the candidate countries. It depends upon ourselves, however, and upon how we deal with the challenge now facing us. What we are concerned with here is a more diverse Europe that is richer economically, socially and culturally.
Mr President, last week, I gave secondary school children in my province a few lessons on Europe and the imminent enlargement. My audience was, and this is striking in this day and age, attentive, interested, and also unperturbed. My political statement that it is not our political, or our personal, merit that we were born on the sunny side of the Iron Curtain and that it is through no fault of their own that the acceding countries had to live in our shadow for so long, was taken on board with due respect. However, whether my argument was sufficiently convincing was evident from the questions afterwards. How does it serve us, what are the precise benefits to us?
This morning's debate also shows the other side of the coin. Alongside the firm conviction that it is important to have this one indivisible Europe to guarantee that people can live together in peace, there were also other notions. How welcome are we? Are we not turning into second-class citizens and what are you giving us in terms of extra funding to help us convince the citizens on our side?
We have managed to convincingly set in motion an enlargement scenario that should succeed. However, we should take to heart the fact that we have been less successful totally convincing our citizens of the importance of, and need for, the political ideal that this enlargement is for us all. We have communicated too little, and this means that uncertainty, or latent gut feelings, have a chance of surfacing, and enlargement degenerates into a political game with short-term gain.
I am also taking part in this debate in my capacity as enlargement rapporteur for the Committee on the Environment, Public Health and Consumer Policy and I therefore follow the issue closely. Something else that we should take to heart is the fact that people worry. These worries revolve around food safety, free movement, environmental issues and the cross-border approach to them. These also involve the nuclear power plants, shut down on the one hand and shrouded in doubt on the other. I think that now, after Copenhagen, we should tackle this issue firmly with both hands and far more effectively.
Mr President, on my way here to Strasbourg I was reading Antony Beevor's excellent and quite shocking account of the Red Army's advance on Berlin. It was splendidly fitting travel reading for this historic part-session. The most important task of enlargement the Union has to face is to ensure that never again do European nations submit to the aspirations of power-hungry dictators or are driven to hatred for one another. It is just as crucial to strengthen our common democratic structures at the same time as enlargement takes place. I am glad that the representatives of the applicant countries are able to participate in the work of the delegation discussing the future of Europe.
Until now we have spoken all too little about how the EU itself will benefit from enlargement. We are not actually just the party that is giving something. The candidate countries' magnificent cultural tradition and capacity for creativity will provide new opportunities for competitiveness built on information and skills as well as an improved quality of life for our citizens. Cultural and linguistic diversity is a great source of wealth and offers enormous potential. It is also gratifying to see that the applicant countries are also already involved in the Culture 2000 programme, among others.
Criteria for membership, however, must be kept in mind right up until the negotiations have ended. We must remember that viable labour relations are an essential part of the Union's activity. As vice-chairman of the Estonian delegation, I am concerned about information received that social dialogue in Estonia has broken down. That is not acceptable nor is it wise. I hope that my neighbouring country, which has been very successful in the financial and technology sectors, can sort this problem out too.
Mr President, President-in-Office of the Council, Commissioner Verheugen, I would like to start by thanking Mr Brok and all the rapporteurs for this report.
We are coming to the end of the first stage of European reunification, and this morning has given us a timely, encouraging glimpse of the future. Reunification will continue until we have welcomed into the embrace of the Union or into another, essentially just as effective body, all the countries which share the European culture and its basic values. It is imperative that we continue with this process if we want to help to establish the values of democracy, freedom and equality throughout the world, to make every day a day of greater peace, peace which is increasingly understanding of others and increasingly shared with others.
I understand the issue of Europe's borders, but the borders of our society will be defined by the heritage we can offer the world: the more we share our culture, the wider our borders will be and the more citizens there will be who opt to share our ideas for the institutional, political and social organisation of the Community.
Together with the other accession States, Slovenia is important because it represents the gateway through which the Balkan States who will share our multicultural, multiethnic and multifaith society will have to enter in future.
I believe that the political goal we have achieved must be matched by progress in upholding human rights, the achievement of economic and social standards and the combating of corruption and crimes whose levels are still very high.
It is genuinely important to discard the individualistic mindset and realise that we are part of a larger body, which we must essentially complement and never stubbornly disregard, where everyone has a part to play in the endeavours to achieve common goals.
I hope that the Convention will be able to draw up a proposal which makes the instruments of democracy operational, which will help other areas of the world too and bring peace, prosperity and progress to mankind.
Mr President, the EU-Lithuania Joint Parliamentary Committee met in Brussels last week and the discussions confirmed the progress made towards accession which is spelt out in paragraphs 78 to 84 of the report. Two chapters remain to be closed. Firstly in agriculture, where some flexibility on the issue of quotas would be welcome and secondly, in the financial chapter, where the contribution to the financing of the closure of the Ignalina nuclear power plant and the provision of alternative electricity generation are outstanding matters. This requires agreement on the decommissioning procedures and the timescale.
The JPC noted the need to closely monitor progress with the SAPARD, Phare and Ispra programmes and to ensure that Lithuania is fully prepared to exploit the structural and rural funding possibilities after accession. The early approval of the single programming document is essential in this respect.
Regarding the recent agreement made over the Russian enclave of Kaliningrad, I want to stress that Lithuanian sovereignty must be respected and Schengen membership not compromised. We are, however, concerned that the practical problems may delay the implementation.
I have made a study of the nuclear aspects of accession. The closures of the nuclear power plants at Ignalina and Kozloduy both require an energy strategy which takes neighbouring countries into account. For example the completion of Unit 2 at Cernovoda is fully justified by the Phare study of August 2001. The closure of units 3 and 4 at Kozloduy should be reassessed in the light of the International Atomic Energy Agency's conclusion, in its report, issued in June that these units have reached a level of operational safety which corresponds to those of the same age in other parts of the world.
I hope that the Council will agree to such a revaluation.
Mr President, the enlargement of the European Union from 2004 constitutes an historic milestone in the construction of Europe, something that we all sincerely welcome, for several reasons.
First, because it symbolises the reconciliation of two parts of the same continent that were divided for more than half a century, until little more than a decade ago. Second, because this is the greatest enlargement in the history of the European Union, with the number of Member States almost doubling and a one-third increase in its population and territory. Third, because it encompasses countries that until recently lived under a state-run economy, which are now experiencing the painful but necessary phase of re-structuring their economies and which have a relatively low average per capita income.
Fourthly, because most of the new countries still have a very large agricultural sector in comparison to the current European Union.
It is in this context that I should like to emphasise two aspects:
firstly, aid must be dedicated to these countries; Community aid, financial aid and technical aid, in order to enable them to speed up their process of economic recovery and development. We must also bear in mind, however, that some regions of the current European Union of 15 are also very poor, and hence the European Union cannot at the same time abandon the policy of economic and social cohesion that it has been pursuing for these countries for some years;
secondly, it must be noted that doubling the number of farmers, with the accession of Romania and Bulgaria, will require the common agricultural policy to be vastly simplified, and will also require a reduction in aid for all farmers, both future and present, following the new funding limits for the CAP laid down by the Brussels European Council of 25 October. The European Union must, therefore, take the proposal to reform the CAP recently put forward by its Commissioner for Agriculture seriously, in order to lay down a better future for farmers, both in the current Union and in the Union of the future.
Mr President, and you, Commissioner Verheugen and Mr Haarder, Minister for European Affairs of the country to hold the presidency, who have both worked so hard today, may I say that you must have had a long day. I would, however, like to raise a matter that President Prodi mentioned today. He spoke in favour of a future European Union developing for itself a strong good-neighbour policy. Enlargement of the European Union in all its stages meant it acquired new neighbours. On the previous occasion the European Union acquired the Northern Dimension in addition to the western and southern dimensions that already existed. As a result of the forthcoming round of enlargement we shall have a very special eastern dimension.
The good-neighbour policy should not, however, remain just words on paper: the European Union should also develop a proper practical policy with goals and action. The northern and eastern dimensions meet in the Baltic Sea area. After enlargement the Baltic Sea will virtually be an internal sea of the EU, except, however, in one corner where it meets Russia and what is almost that country's most populous region, St. Petersburg and the area around it. It is in this region that we must strengthen even further the cooperation that has already commenced, with the aim of achieving stability and social and ecological balance there. Furthermore, future regional and structural policy must make transboundary cooperation and cooperation on both the old and the new borders possible.
Mr President, much has already been said about Turkey today. That is not at all surprising since this Parliament is a reflection of the population of the European Union and this topic is very much on the minds of our citizens at home. There are growing signs that in Copenhagen in December it is intended to give Turkey a date for the start of accession negotiations. Were the Council representative's words today not very clear? But we are not under any pressure to move. The Copenhagen criteria have not been met and they are not negotiable. In this connection I would like to thank Mr Verheugen for speaking so clearly on the subject of Turkey.
Important as Turkey is for us, there can be no political discounts for the Cyprus question or for Turkey's geostrategic role. Turkey has always wanted to set its own rules for accession under the slogan 'We are not like other candidates'. Turkey has always tried to put pressure on us, but that is not the way forward. It would, after all, be an affront to the representatives of the candidate countries present here today. Nevertheless, people like the German Federal Chancellor, for example, never tire of saying they will support Turkey's demand for a date to be set. That is not just a sign of severe incompetence in European policy. This chancellor, who has lied to and deceived his own people, is trying to make good the mistakes of his election campaign. Now relations between Germany and America are to be improved again at the expense of the European Union as a whole. Is that not pure opportunism? Is it not beyond belief? It is intolerably dishonest. It is particularly dishonest to the Turkish people. Is it not more honest to say to Turkey that there are still problems there and that we must address those problems in their own interest, because otherwise they cannot be solved? The honest thing is to say that rapprochement between Turkey and the European Union can only come about in small, steady steps, if at all. The road is still not an easy one.
We hope that Turkey, this great and proud nation, will pursue its road steadfastly in its own real interest and that it will at some point consider whether it really wants to cede so many sovereign rights to the European Union in accession or whether it would not rather cooperate with us on another level. We are making this offer even now.
Mr President, Mr President-in-Office of the Council, Commissioner, I do not understand what all the fuss is about. We have been arguing about Turkey since yesterday. Whilst I have a very high regard for Mrs Sommer, it is she in particular who makes it impossible for me to understand at all why, when we are talking about enlargement, we are suddenly arguing about a question of principle, namely whether Turkey belongs in the European Union or not.
We will very soon have an opportunity to deal with this question objectively when we talk about the Oostlander report. It is now a member of your group who is the rapporteur; he is a well-known politician and at any rate not a supporter of Turkey. His report will give us an opportunity to dispute or discuss this subject objectively.
When I read Mr Ferber's motion, Amendment No 7, I increasingly suspect that it is not really about Turkey and the European Union at all. It appears to be about Germany, about German domestic politics. It appears to be about the fact that there will shortly be two important regional elections in Germany, in Hesse and in Lower Saxony. We supposedly have to argue about Turkey in the European Parliament now, but that is the real reason why we are taking the opportunity to do so. That is the main problem.
I will be perfectly honest with you. At the moment I have more problems with Turkey than Mrs Sommer does, because I do not think much of Islamists, and I believe they are Islamists, even if nowadays they call themselves something else. I am very curious to know how they intend bringing about everything they have promised. I have tremendous problems with the latest development in particular.
All the same, I do not see why we are now misusing this debate for something else. By suddenly producing such artificial debates, we are not actually being honest with the people of the European Union either. If you want, let us do that when we are discussing the Oostlander report, and then people will see that we are capable of discussing openly and honestly.
Mr President, for 28 years, Berlin and Germany were divided. That is now history. For 28 years, Nicosia and Cyprus have been divided. Let that be history, and let it be so as soon as possible. Turkey must respect the UN resolutions and give its full support to efforts to reach a political solution regarding Cyprus. If the discussions fail, Cyprus must nonetheless be given the green light for membership in 2004 at the Copenhagen European Council this coming December.
It is important to make it clear to the new Islamophile Turkish Government that it must ignore the Turkish Cypriot threat of a permanent division of Cyprus if the southern part is brought into the EU before the discussions between Turkey and Greece are concluded. I assume it is perfectly clear to the Turks that their country can never embark upon membership negotiations if the occupying troops are not withdrawn from a future EU Member State, namely Cyprus. We are concerned here with the credibility of the EU and with the EU as a peace project. Initiatives on the part of the new Turkish Government and the UN on the Cyprus issue must be based upon this obvious insight.
In the text produced by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I have put forward the view that Turkey's democratic development, especially when it comes to the protection of ethnic and religious minorities, must be a prerequisite of increased financial pre-accession aid from the EU. In 1900, a quarter of Turkey's population was Christian. A hundred years later, a thousandth of the population is Christian. That is a tragic expression of extensive assaults upon religious freedom and religious tolerance, particularly affecting Christian Syrians and Armenians.
I have also helped tighten up the appeals made by the European Parliament to the candidate countries when it comes, for example, to combating corruption, and I have also added an economic perspective. I should like to welcome the candidate countries to the EU.
Mr President, I speak as a Member of the EU-Bulgaria Joint Parliamentary Committee and also as shadow rapporteur on Romania. I will try to be brief. On the issue of Bulgaria and Romania we need a target date, a focus. Therefore I fully support the proposed target date. Also, during a recent visit to Malta I saw the wonderful work being done in connection with sexual orientation. We must not leave that out of the equation when we look at the rights of minorities. It was clear to me from the work of the Malta gay rights movement that the employment industrial relations act is not compliant with the employment framework directive, especially in relation to sexual orientation.
I welcome the positive statements on Turkey. As regards the negative statements on Turkey, I am afraid that, sadly, we have seen racism and xenophobia rear their ugly heads. We must apply the same terms, conditions and principles. We cannot be selective in the application of principles. The same principles must apply to all the candidate countries and also to the countries such as Turkey which have indicated that they wish to join the European Union. If we turn Turkey away, I believe that will be an action that we will live to regret.
Mr President, I would like to ask the Commissioner, who is here today, and the President-in-Office of the Council to explain how they are going to apply the principle of equality within this enlargement process.
In my view, following the Franco-German agreement, it is necessary to stipulate that the financial impact of enlargement must not fall to the poorest areas, who are beneath the Community average and who require sustained progress. Equally, the bill for enlargement must not fall to the richest. We must protect the whole of the enlarged Europe from any risk of impoverishment of any part of it.
We must extend paragraph 24 of the Brok report to all areas and regions of the European Union, since enlargement must not have negative repercussions for any Community territory.
I would like to say to the candidate countries that they must bear in mind that the defence of human beings, without exceptions, without discrimination, is today the backbone of the European Union. The exclusion of women, the exclusion of Romany minorities, are today the focus of our attention. There is no room in Europe for exclusion, for expulsion, for marginalisation, whether collective or individual. Europe, as from today, is entering into a new dynamic, which, since it is stronger and more powerful, must be more sensitive to its most distant and distinct elements.
Mr President, I would like to make three comments.
As far as enlargement with Turkey is concerned, it is the usual practice to have a debate. We cannot express regret that European citizens lack an interest in Europe whilst also rejecting the debate on enlargement, enlargement which would be the furthest removed from the European Union's original plan.
At the same time, the enlargement process that is currently being undertaken includes the greatest number of countries. We must remember that we have never enlarged by more than three countries at once. The current enlargement process is not yet completed. We all hope that it will be a success. Let us complete it successfully before launching a debate on possible future enlargements.
With respect to the European Union's major neighbours, one of which - but not the only one - is Turkey, we must be capable of proposing another solution to the dilemma with which we are trying to grapple, that of accession or exclusion.
Yet, as the Group of the European People's Party (Christian Democrats) and European Democrats is proposing, there is another solution, one better adapted to the problem raised. This solution is to define a specific framework of relations including a substantial economic section and which enables us to finance a specific number of projects and infrastructures. This is how the continent of North America is organised, and no one there is proposing that Mexico or Canada should be members of the United States of America.
The Group of the European People's Party is proposing another option, which is much better adapted to the real problem. I am sure that Parliament will be open to the feelings of the population and will ask to move forward in this direction and lay down a new framework between the European Union and its neighbouring countries.
Mr President, ladies and gentlemen, the enlargement of the European Union this time round is truly impressive. Ten new countries are about to join. I should like, if I may, to turn my attention in this interesting and highly promising development to Cyprus, rather than to what are indisputably more densely populated countries far closer to home.
Cyprus, that tiny country with its long history and tragic vicissitudes over recent years, covers the far side of the Mediterranean dimension of the European Union and, by virtue of its position, can contribute a great deal to the Union's Mediterranean policy. We all know that the political importance of Cyprus far outweighs its economic importance to the future development of the European Union. At the same time, however, by integrating Cyprus, the European Union itself is demonstrating that it is an international entity with international credentials and this will help enormously in resolving the Cyprus problem.
The implementation of the acquis communautaire in Cyprus is the key to reconciliation and cooperation and will enable Greek Cypriots and Turkish Cypriots to live side by side in a single, federal, twin community, free, independent state which respects human rights and the ethnic origins and religious persuasions of its people. It is the basis on which a fair, viable, workable solution can be found; the sort of solution that the UN Secretary-General's plan should bring about once it has been negotiated by the interested parties.
More importantly, the integration of Cyprus into the European Union is a test and a challenge to Turkey in its efforts to speed up the process of meeting the Community criteria, the process which will enable it too to join the European Union at a later date. May everything go according to plan!
Mr President, after today's debate, I understand why Turkey is calling upon the forthcoming December Council to set a date for the start of the negotiations. I support Turkey's request, for what is happening here is a farce, started by Mr Giscard d'Estaing and continuing today in this Chamber.
Here, we are not discussing whether Turkey is fulfilling the conditions it needs to fulfil in order to become a member of the Union in the near future - and we can be rigorous in demanding that it does fulfil them - we are opening a debate on whether or not Turkey is to be allowed to join the Union in the future and wondering whether a different sort of association might be appropriate. We are going back on decisions already made and reopening the debate on the opening of a line of credit for a major country - a country which is essential to Europe and the West - which has applied to become a full member of the Union.
Personally, I support the line taken by Mr Brok in his report and his resolution, where he calls for greater pre-accession cooperation from the Commission and for the Council to adopt a position which is more in line with that expressed on occasions by Parliament, but I do not support the Ferber amendment - which I will vote against tomorrow - in that if it were to be adopted, the whole approach of the Brok report and resolution would be turned upside down and they would make no sense. There are good reasons for what I am saying: we have a duty to be unambiguous towards a major country which practises moderate Islam, is pro the West, which could have great cultural significance on our borders and could give substance to a Union foreign and security policy.
I hope that, tomorrow, we will reject the Ferber amendment - as a member of the European People's Party I will do so - and we will thus be able to take a step in that direction.
Mr President, ladies and gentlemen, as we draw near to the close of the debate it is not easy to introduce another new aspect. Since there is broad agreement here that we welcome this process and we are taking for granted that ten new states will soon be sending their representatives here officially, I should, however, like to raise one aspect again, that is the necessity of canvassing in all future 25 countries for this also to find acceptance with public opinion, with the citizens. I think that is a great task that lies ahead of us and cannot only begin when the accession process is almost completed and the treaties signed.
I come from a region that in 1990 entered this European Union overnight, as it were. I know that many citizens experienced the necessary restructuring process as a personal defeat, a downgrading that marked them out as losers. I think we need to make clear to people in the candidate countries, too, that membership of the European Union also results in resources and means being made available to cushion the citizens and help them through the difficult process. That will be a big task for us because after all we need majorities in the population.
If we in this Parliament are agreed, that is to be welcomed, but we must take the citizens with us in this process, which will certainly not be as easy as it sounds. Let us work together to make it possible.
As a member of the Committee on Industry, External Trade, Research and Energy, I should like to see the advisory committees more fairly and intensively involved in the next concrete discussions of the outcome of negotiations. I know that is a great political achievement, a great political report, but the individual specialist committees must surely have something important to say about the process.
Mr President, we are heading for the unification of Europe. This is a natural consequence of the winds of freedom having swept away the closed borders of Europe and the insurmountable antagonisms, as well as the suspicion, the Soviet system and the Communist dictatorships. I am convinced that 2004 will go down in history as 1989 has already done.
The work of enlargement must proceed further, however. The new Member States must be treated with respect. The principle of subsidiarity must serve more clearly as a guide to cooperation as the EU grows. National self-determination must be the same in the new Member States as in the old. What we do not want the EU to interfere in where our own countries are concerned, the EU must not interfere in where the new Member States are concerned, either.
The enlargement process must not cease after 2004 and 2007. We already know that new applications for EU membership are on the way. At the Helsinki European Council in 1999, Turkey was recognised as a candidate country for EU membership. Three years later, the European Parliament cannot now, as some amendments demand, try to change this. Nothing has happened to justify such a measure, so the basic conditions governing an international, confidence-building project cannot suddenly be changed. It would be unworthy of a generous and responsible European Parliament in this way to change the basic conditions set for Turkey. Turkey has made great progress in order to be able to embark upon the negotiations with a view to EU membership. There are things that remain to be done, and it is for Turkey to decide whether it wishes to continue. I am nonetheless convinced that, in the future, a democratic Turkish society governed by the rule of law may be crucially important to a better understanding between the West and the Muslim world. Such friends are valuable at this time.
Mr President, I absolutely agree with what Mr Arvidsson has just said with regard to Turkey. Turkey has improved its human rights situation and its legal praxis in a way that is worthy of our respect. I think it is very unfortunate, however, that it has been suggested that there should be a change of policy. Our message to Ankara should remain the same as it has been the whole time, which is that EU membership is open to all European countries provided that the criteria for accession are satisfied.
With enlargement, the Internal Market, which is the EU's core mechanism, will grow larger, which will improve the EU's chances of success in the global markets. In the pauses between the celebratory speeches, however, we have to remember that achieving a viable Internal Market required and will require, in the future too, great effort on the part of all concerned. For that very reason, the Copenhagen criteria also include the requirement that there is competitiveness within the Internal Market.
I agree with the rapporteur, Mr Brok, that there is still a lot of work ahead of us. Making political decisions is easier than bringing about changes in the economic structure. The timetable for 2004 is a tight one. It is difficult to implement economic structural reforms at times but we have to keep to the commitments that have been made. We have to ensure in particular that the future Member States have the administrative and legal capacity for operating as part of the Internal Market.
Our job as politicians is to guarantee that the Internal Market will function successfully after enlargement. This means that the work cannot stop with Copenhagen. Even after accession the new Member States will have to continue with their policies of reform. The internal reforms the applicant countries implement will nevertheless increase the prosperity and stability of their societies in the long term. The European Parliament will also have to monitor the situation and ensure that the present Member States, the Commission and the future Member States each play their part in completing the enlargement process.
Mr President, one evening, after winning a battle, Winston Churchill declared 'it is not the end, it is not even the beginning of the end, but one can say that it is the end of the beginning'. I think that this sums up our situation perfectly. Our friends who are joining us feel, no doubt, that they have arrived at the end of the road. In fact, they are only at the end of the first stage along the road and tomorrow we must all set about building Europe. They are not arriving in a ready-made world. We must establish a political Union and both the foreign policy and defence policy must be drafted. The institutions are due to be radically reformed within the framework of the Convention and already, those who are due to join us are taking part in the work of the Convention.
This is a Europe that we are therefore going to build together. Do not have any preconceptions or the feeling that you are arriving in a world made by others and for others: you are arriving along with others in a world that we shall all be building together. And I would simply like to give you what I feel is the secret of influence in Europe. Some believe that one must be hard and strict, that one must constantly complain and protest in favour of one's national interests. This is far from being the case. Europe gives itself to those who support it. This is the fundamental rule of the European Union: support it and it will serve you well!
I should like to thank Mr Bourlanges for his concluding remark which gives me a welcome opportunity now to present my few concluding observations.
First of all, I should like to thank the rapporteurs for the serious work that has gone into the reports. They contain sound overviews, wise deliberations and a number of conclusions. In this way, a serious basis has been laid for the massive support for enlargement that Parliament has confirmed today. It can safely be said that there is huge support. That has now become apparent in this Assembly in the last eight hours. I should like to thank you for your commitment and support.
I should also like to answer a couple of the central questions put to me. Up until the negotiations in Copenhagen - that is to say over the next three weeks - we face a huge task in concluding the negotiations with each of the 10 candidate countries. The Presidency will conduct the negotiations in cooperation with the Commission and with complete respect for the EU rules on expenditure ceilings set in Berlin and for the conclusions adopted in Brussels. That was what the General Affairs Council recommended to the Presidency at the meeting yesterday. The Presidency will make active efforts on this basis and do its utmost to find compromises that are acceptable to both the new and the existing Member States. A great willingness to compromise is required, however, together with great understanding of the other party's needs and points of view. On the subject of the negotiating situation, it can be said that of course negotiations can take place and of course flexibility can be shown, but I think that everyone in this Chamber agrees that EU law must be respected. The expenditure ceilings set in Berlin must be respected and the decisions taken in Brussels concerning, for example, agricultural expenditure must be respected. Nonetheless, there is a certain room for manoeuvre, as Commissioner Verheugen too has pointed out.
To Mr Bonde, Mr Modrow and quite a few others, I should like to emphasise what Mr Rasmussen also said just before lunch, to the effect that there is no question of the fifteen Member States now going on to write a new treaty to which the 10 new countries then agree, without having had any influence on it. Yesterday's meeting of ministers again confirmed what is stated in paragraph 23 of the Treaty of Nice, to the effect that the new countries will participate in the forthcoming intergovernmental conference with fully equal rights and with speaking and voting rights that are on a fully equal footing with those of the existing Member States. That is the way things are. Anything else would also, of course, be objectionable, unacceptable and impossible for the politicians in the new Member States to hold referendums on.
I believe it was Mrs Myller who raised the issue of the new neighbours. Following enlargement, we shall of course have new neighbours to the east and, yesterday, at its meeting in Brussels, the General Affairs Council adopted a longer term strategy for dealing with our new neighbours. The Council expressed the desire to formulate an ambitious, long-term and integrated strategy in relation to each of these new neighbouring countries with a view to promoting democracy and economic reforms, sustainable development and trade and for promoting stability, prosperity etc on the other side of the new EU border. It was emphasised that account should be taken of each country's special political and economic circumstances and that the issue as a whole should be seen in the context of the current deepening of cooperation with Russia. There was also talk of cross-border cooperation, organised crime, illegal immigration and regional cooperation between the new neighbouring countries. I can therefore give an assurance that thought has been given to all of this. It was decided in conclusion that the Commission and Mr Solana should be called upon to prepare more detailed proposals as soon as possible, and the decision was rounded off with words to the effect that the candidate countries would be consulted on this work.
To Mr Alavanos and others who talked about Cyprus, I would state that, as is well known, the UN Secretary-General submitted, on 11 November, a general proposal for solving the Cyprus conflict. This is a complex and extensive proposal covering 150 pages. The plan submitted is designed as an overall political solution to ensure that a united Cyprus is able to join the EU. Where accession is concerned, it is the Helsinki conclusions that continue to form the basis of the EU's position. The EU would ideally like to see the accession of a reunited island, but a solution in those terms is not a necessary prerequisite for accession. The Council will take a decision on Cyprus's accession, taking account of all the relevant factors. The EU also supports the UN Secretary-General's efforts and will be able to endorse an overall solution to the conflict in accordance with the principles on which the European Union is based, that is to say with a view to Cyprus's being able, as a Member State, to speak with a single voice and to guarantee the correct application of EU law.
With regard to relations with Turkey, these will be based on the European Council's decision, also taken in Helsinki. Turkey is a candidate country that will be treated in exactly the same way as the other candidate countries. The Commission's report stated that fulfilment of the political criterion, which is a prerequisite for embarking upon negotiations, has still not taken place. Major progress has been made, however. The economic criteria must be fulfilled no later than upon accession to the EU. At the Copenhagen European Council, a decision will be made concerning the next phase of Turkey's relations with the EU, and Turkey will in that way receive exactly the same treatment as all the other candidate countries have received.
Last of all, I want to say to Mr Maaten and Mr Arvidsson that we all recognise that enlargement from 15 to 25, and subsequently to 27 or perhaps 28, Member States requires a new treaty. Otherwise, we shall have problems. That is, of course, why the Convention is sitting and why we must have an intergovernmental conference. It goes without saying that we are obliged to take decisions at that intergovernmental conference. From everything I have heard, however - yesterday, too, from the Member States and the new Member States - there is an awareness of the fact that decisions must be taken so as to prevent the bottlenecks Mr Maaten talked about or, in other words, problems involving the inability to take decisions. Mr Arvidsson is, of course, quite right that a Union with so many Member States must also concentrate on the essential issues and not spread itself too thin, for the system could become very complicated if the proximity principle and the principle of subsidiarity were not borne in mind.
With these words, Mr President, I want to express my sincere thanks for this debate of eight and a half hours which signals massive support for the great project we have under way. We have reason to be proud of this support, and I take the liberty of saying 'we' for I was involved in starting up the project when I was still an MEP.
Thank you very much, Mr President-in-Office of the Council. You are right to stress the fact that it is one of the longest debates that we have ever had in Parliament. This reflects the scale of the task which lies before us.
To wind up this debate, I shall give the floor to Mr Verheugen, who will speak on behalf of the Commission.
Mr President, ladies and gentlemen, since the Council Presidency has answered all your questions so precisely, I can allow myself to be very brief. I think this debate has been very helpful. It has contributed to the dynamism we need in order, with the wind behind us, to reach our objective in Copenhagen. It has also given clear pointers as to what still requires attention in the negotiations that lie ahead, and we shall endeavour to bring the pointers that have emerged from this debate into the talks.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 7.20 p.m.)